Exhibit 10.4

 

 

 

ADMINISTRATIVE SERVICES AGREEMENT

by and among

HARTFORD LIFE INSURANCE COMPANY

HARTFORD LIFE AND ANNUITY INSURANCE COMPANY

HARTFORD FIRE INSURANCE COMPANY

and

PHILADELPHIA FINANCIAL ADMINISTRATION SERVICES COMPANY

Effective: 11:59 p.m. Eastern Time on July 14, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS      1   

Section 1.1.

   Definitions set forth in the Master Agreement      1   

Section 1.2.

   Defined Terms      1    ARTICLE II AUTHORITY      7   

Section 2.1.

   Appointment      7   

Section 2.2.

   Provision of Administrative Services Subject to Transition Services Agreement
     8   

Section 2.3.

   Retained Services      8   

Section 2.4.

   Trademark License      8   

ARTICLE III STANDARD FOR SERVICES; FACILITIES; SUBCONTRACTING; OBLIGATIONS OF
COMPANY; DEFENSES

     10   

Section 3.1.

   Standard for Services      10   

Section 3.2.

   Facilities and Personnel      11   

Section 3.3.

   Broker-Dealer Services      11   

Section 3.4.

   Independent Contractor      11   

Section 3.5.

   Subcontracting      11   

Section 3.6.

   Disaster Recovery      11   

Section 3.7.

   Permits      12   

Section 3.8.

   Insurance      13   

Section 3.9.

   Defenses of the Administrator      13   

Section 3.10.

   Relationship Manager      13   

Section 3.11.

   Abandonment      13   

Section 3.12.

   Document Retention; Information Security      13    ARTICLE IV UNDERWRITING
     14   

Section 4.1.

   Underwriting Obligations      14    ARTICLE V AGREEMENTS WITH RESPECT TO
ADMINISTERED CONTRACTS AND SEPARATE ACCOUNTS      16   

Section 5.1.

   Administered Contracts      16   

Section 5.2.

   Management of Separate Accounts      16   

Section 5.3.

   Recommendations      18   

Section 5.4.

   Nonguaranteed Elements      18   

Section 5.5.

   Maintenance of Contracts      20   

Section 5.6.

   Maintenance of Separate Accounts      22   

Section 5.7.

   Maintenance of Investment Agreements      22    ARTICLE VI [RESERVED]      23
   ARTICLE VII CLAIMS HANDLING      23   

Section 7.1.

   Claim Administration Services      23   

Section 7.2.

   Description of Claim Administration Services      23   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII REGULATORY AND LEGAL PROCEEDINGS      24   

Section 8.1.

   Regulatory Complaints and Proceedings      24   

Section 8.2.

   Legal Proceedings      25   

Section 8.3.

   Notice to Administrator      25    ARTICLE IX SEPARATE ACCOUNT ADMINISTRATIVE
SERVICES      26    ARTICLE X [RESERVED]      26    ARTICLE XI NOTIFICATION TO
CONTRACTHOLDERS      26    ARTICLE XII MONTHLY PREMIUM TAX AND INSOLVENCY FUND
ACCOUNTINGS      26   

Section 12.1.

   Monthly Accountings      26   

Section 12.2.

   Adjustments Regarding Monthly Accountings      26    ARTICLE XIII CERTAIN
ACTIONS BY THE COMPANIES      27   

Section 13.1.

   Filings      27   

Section 13.2.

   Governmental Inquiries      27    ARTICLE XIV REGULATORY MATTERS, REPORTING
AND AUDITS      27   

Section 14.1.

   Regulatory Compliance and Reporting      27   

Section 14.2.

   Reporting and Accountings      27   

Section 14.3.

   Additional Reports and Updates      28   

Section 14.4.

   Audits      28    ARTICLE XV BOOKS AND RECORDS      29    ARTICLE XVI
COOPERATION      29    ARTICLE XVII PRIVACY REQUIREMENTS      30   

Section 17.1.

   Customer Information      30    ARTICLE XVIII CONSIDERATION FOR
ADMINISTRATIVE SERVICES      31   

Section 18.1.

   Administration Fees      31    ARTICLE XIX INDEMNIFICATION      31   

Section 19.1.

   Indemnification of the Companies      31   

Section 19.2.

   Indemnification of the Administrator      32   

Section 19.3.

   Indemnification Procedures      32   

Section 19.4.

   Sole Remedy      32    ARTICLE XX DURATION; TERMINATION      33   

Section 20.1.

   Duration      33   

Section 20.2.

   Termination      33   

Section 20.3.

   Termination Payments      35   

 

ii



--------------------------------------------------------------------------------

ARTICLE XXI ARBITRATION      36   

Section 21.1.

   Negotiation      36   

Section 21.2.

   Resolution of Damages      37   

Section 21.3.

   Composition of Panel      37   

Section 21.4.

   Appointment of Arbitrators      37   

Section 21.5.

   Failure of a Party to Appoint Arbitrator; Incapacity of Arbitrator      37   

Section 21.6.

   Choice of Forum      38   

Section 21.7.

   Procedure Governing Arbitration      38   

Section 21.8.

   Arbitration Award      38   

Section 21.9.

   Cost of Arbitration      38   

Section 21.10.

   Limit of Authority      38   

Section 21.11.

   Continued Provision of Administrative Services      39    ARTICLE XXII
GENERAL PROVISIONS      39   

Section 22.1.

   Headings      39   

Section 22.2.

   Schedules      39   

Section 22.3.

   Notices      39   

Section 22.4.

   Binding Effect; Assignment; Assignment of Administered Contracts      41   

Section 22.5.

   Counterparts      41   

Section 22.6.

   Currency      41   

Section 22.7.

   Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies   
  41   

Section 22.8.

   Governing Law      42   

Section 22.9.

   Entire Agreement; Severability      42   

Section 22.10.

   Parties to this Agreement; No Third Party Beneficiaries      42   

Section 22.11.

   Interpretation      42   

Section 22.12.

   No Fiduciary Duties      42   

Section 22.13.

   Survival      43   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A    Disaster Recovery Plans Schedule B    Hartford Brand Standards
Schedule C    Hartford Name and Hartford Licensed Marks Schedule D    Document
Retention Policy Schedule E    Information Security Requirements Schedule F   
Administrative Services Schedule G    Insurance Requirements Schedule H   
Relationship Managers Schedule I    Nonguaranteed Elements Methodology Schedule
J    Investment Agreements Schedule K    Reserve Methodologies Schedule L   
Administration Fees Schedule L-1    Initial Administrative Fee Payments

 

iv



--------------------------------------------------------------------------------

ADMINISTRATIVE SERVICES AGREEMENT

This ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”), effective as of 11:59
p.m. Eastern Time on July 14, 2012 (the “Effective Time”), is entered into by
and among HARTFORD LIFE INSURANCE COMPANY, a Connecticut-domiciled stock life
insurance company (“HLIC”), Hartford Life and Annuity INSURANCE Company, a
Connecticut-domiciled stock life insurance company (“HLAC”) (each a “Company”
and together the “Companies”), HARTFORD FIRE INSURANCE COMPANY, a Connecticut
domiciled stock property and casualty insurance company (“Hartford Fire” and
together with HLIC and HLAC, each a “Hartford Company” and collectively the
“Hartford Companies”), and PHILADELPHIA FINANCIAL ADMINISTRATION SERVICES
COMPANY, a Delaware corporation (the “Administrator”).

RECITALS:

WHEREAS, the HLIC, HLAC and the Administrator have entered into a Master
Transaction Agreement, dated as of November 22, 2011 (the “Master Agreement”),
which provides for, among other things, the Companies and the Administrator to
enter into this Agreement;

WHEREAS, pursuant to the Transition Services Agreement, HLIC has agreed to
provide the Administrator and its Affiliates certain services in respect of the
Administered Contracts and the Separate Accounts;

WHEREAS, the Companies wish to appoint the Administrator to provide certain
administrative services with respect to the Administered Contracts, the Separate
Accounts and the Ceded Reinsurance Agreements (the “Administered Contracts and
Accounts”), and the Administrator desires to provide such administrative
services;

WHEREAS, Hartford Fire desires to grant to the Administrator the License in
accordance with Section 2.4 of this Agreement;

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions set forth in the Master Agreement. Capitalized terms
used but not defined in this Agreement shall have the meanings assigned to them
in the Master Agreement.

Section 1.2. Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Abandon” or “Abandonment” means the actual intentional refusal by the
Administrator to provide or perform any material element(s) of the
Administrative Services in breach of its obligations under this Agreement.

 

1



--------------------------------------------------------------------------------

“Administered Contracts and Accounts” has the meaning set forth in the Recitals
to this Agreement.

“Administration Fees” has the meaning set forth in Section 18.1.

“Administrative Services” has the meaning set forth in Section 2.1.

“Administrator” has the meaning set forth in the introductory paragraph of this
Agreement.

“Administrator Indemnified Parties” has the meaning set forth in Section 19.2.

“Administrator’s Termination Payment” means, as of the Termination Effective
Time: (i) an amount equal to the greater of (x) the Companies’ Termination
Payment (less any amount described in clause (iii) of the definition of
Companies’ Termination Payment) multiplied by 1.25 and (y) the Fair Market Value
multiplied by 1.25 plus (ii) any additional amount due to the Administrator
pursuant to Section 20.3(e) minus (iii) the aggregate amount of lost profits or
similar damages paid or payable by the Companies under Section 11.01(a)(iv)
(Product Tax Losses) of the Master Agreement.

“Agreed Remediation Plan” has the meaning set forth in Section 20.2(a).

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“ARIAS” means the AIDA Reinsurance and Insurance Arbitration Association.

“Breach Notice” has the meaning set forth in Section 20.2(a).

“Claims” has the meaning set forth in Section 7.1.

“Claimants” has the meaning set forth in Section 7.2(a).

“Closing Date DR Plans” has the meaning set forth in Section 3.6(b).

“Closing Date Document Retention Policy” has the meaning set forth in
Section 3.12(a).

“COI” has the meaning set forth in the definition of Tier II Nonguaranteed
Elements in this Agreement.

“Companies’ Termination Payment” means, as of the Termination Effective Time:
(i) an amount equal to the Purchase Price multiplied by a fraction, the
numerator of which shall consist of the difference between 520 and the number of
weeks that this Agreement has been in effect from the Effective Time of this
Agreement through the Termination Effective Time, and the denominator of which
shall be 520 plus (ii) any additional amount due to the Administrator pursuant
to Section 20.3(e) minus (iii) the aggregate amount of lost profits or similar
damages paid or payable by the Companies under Section 11.01(a)(iv) (Product Tax
Losses) of the Master Agreement.

 

2



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Company Actuary” means an actuary who has been appointed by the board of
directors of the applicable Company as responsible for the Nonguaranteed
Elements certification in such Company’s statutory annual statements or a
designee, who is also an actuary, of such individual.

“Company Indemnified Parties” has the meaning set forth in Section 19.1.

“Contract Loans” means as of any date, loans to Contractholders under the
Administered Contracts.

“Cure Plan Notice” has the meaning set forth in Section 20.2(a).

“Customer” has the meaning set forth in the definition of Customer Information
in this Agreement.

“Customer Information” means all tangible and intangible information provided or
disclosed hereunder about present or former contract holders, annuitants, or
other beneficiaries (collectively, hereinafter “Customers”) or potential
Customers of any party or its Affiliates, including, but not limited to, name,
address, telephone number, email address, account or policy information, and any
list, description, or other grouping of Customers or potential Customers, and
any medical records or other medical information of such Customers or potential
Customers and any other type of information deemed “nonpublic” and protected by
privacy laws and any other Applicable Law.

“Disaster Recovery Plans” means the backup, business continuation and disaster
recovery plans as set forth in Schedule A and as modified from time to time
after the Closing to the extent the Administrator reasonably determines that
such modifications are necessary in order for such plans to comply with
Applicable Law.

“Effective Time” has the meaning set forth in the introductory paragraph of this
Agreement.

“Fair Market Value” means the price as of the Termination Effective Time, as
determined by an actuarial firm reasonably acceptable to the Companies and the
Administrator, that a willing buyer would pay the Companies for the right to
provide Administrative Services under this Agreement and to receive compensation
therefor as set forth in this Agreement, the Master Agreement and any Ancillary
Agreements and taking into account the willing buyer’s assumption of obligations
under this Agreement, the Master Agreement and any Ancillary Agreements, with
neither such buyer nor the Companies being required to act, and with both such
buyer and the Companies having reasonable knowledge of the relevant facts.

“Force Majeure” means any acts or omissions of any civil or military authority,
acts of God, war, hostilities, terrorism, fires, strikes or other labor
disturbances, equipment failures, fluctuations or non-availability of electrical
power or telecommunications equipment, or similar act, omission or occurrence
beyond the party’s reasonable control.

 

3



--------------------------------------------------------------------------------

“General Account Liabilities” means, with respect to each Company, the following
general account Liabilities of such Company: (a) all benefits, surrender amounts
and other amounts payable (including any general account fixed options under the
Administered Contracts) to Contractholders on or after the Effective Time under
the terms of the Administered Contracts issued by such Company; (b) all premium
Taxes due in respect of premiums paid on or after the Effective Time with
respect to the Administered Contracts issued by such Company, net of premium Tax
credits or offsets arising out of the assessments or charges described in clause
(c) or any refund, credit or allowance relating to any such returned premiums;
(c) with respect to the Administered Contracts issued by such Company, all
assessments and similar charges in connection with participation by such Company
in any guaranty association arising on account of insolvencies, rehabilitations
or similar proceedings and related to periods on or after the Effective Time;
(d) all Commissions earned on or after the Effective Time with respect to the
Administered Contracts issued by such Company; (e) all unclaimed property
Liabilities related to periods on or after the Effective Time under or relating
to the Administered Contracts issued by such Company; (f) investment management
expense payables, and (g) all premiums and other amounts payable on or after the
Effective Time under the Ceded Reinsurance Agreements.

“Global Confidentiality Agreement” means that certain Global Confidentiality
Agreement among the Hartford Companies and certain of their affiliates, and the
Administrator and certain of its affiliates, dated as of the date hereof.

“Hartford’s Brand Standards” means those standards and guidelines with respect
to the proper usage of the Hartford Name and Hartford Licensed Marks as may be
amended by Hartford Fire from time to time, the current version of which is set
forth on Schedule B.

“Hartford Companies” has the meaning set forth in the introductory paragraph of
this Agreement.

“Hartford Fire” has the meaning set forth in the introductory paragraph of this
Agreement.

“Hartford Name and Hartford Licensed Marks” means those names and marks set
forth on Schedule C.

“Information Security Program” has the meaning set forth in Section 17.1(a).

“Insolvency Fund Monthly Assessments” has the meaning set forth in Section 12.1.

“Insolvency Termination Payment” means, as of the Termination Effective Time, an
amount equal to (i) the greater of (x) the Companies’ Termination Payment (less
any amount described in clause (iii) of the definition of Companies’ Termination
Payment) and (y) the Fair Market Value plus (ii) any additional amount due to
the Administrator pursuant to Section 20.3(e) minus (iii) the aggregate amount
of lost profits or similar damages paid or payable by the Companies under
Section 11.01(a)(iv) (Product Tax Losses) of the Master Agreement.

 

4



--------------------------------------------------------------------------------

“Investment Agreements” has the meaning set forth in Section 5.5(a).

“Legal Proceedings” has the meaning set forth in Section 8.2(a).

“License” has the meaning set forth in Section 2.4.

“Managed Account Agreements” means the agreements between the Companies or their
Affiliates and Managed Account Managers with regard to the managed Separate
Accounts or managed divisions thereof.

“Master Agreement” has the meaning set forth in the Recitals to this Agreement.

“MCR” has the meaning set forth in the definition of Tier II Nonguaranteed
Elements in this Agreement.

“Monthly Accountings” has the meaning set forth in Section 12.1.

“Monthly Premium Tax Accounting” has the meaning set forth in Section 12.1.

“Nonguaranteed Elements” means any element within a policy, other than policy
dividends, which affects policyholder costs or value, and which may be changed
at the discretion of the writing company after issue, including, as examples,
excess interest, mortality charges or expense charges or mortality and expense
risk charges lower than those guaranteed in the policy, indeterminate premiums
and participation rates for equity-indexed products and excluding elements that
contractually follow a separate account or a defined index.

“Nonguaranteed Elements Methodology” has the meaning set forth in
Section 5.4(a).

“Other Revenues” means all expense reimbursement, indemnification, service or
revenue sharing payments made to a Company or any of its Affiliates by any Fund,
Fund Manager or Managed Account Manager and all Producer commission
charge-backs, in each case to the extent attributable to Administered Contracts
on or after the Effective Time.

“Participation Agreement” has the meaning set forth in Section 5.3.

“Permits” means all licenses, permits, orders, approvals and non-disapprovals,
registrations, authorizations, franchises, certificates, notices, qualifications
and similar filings with any Governmental Entity under any Applicable Law.

“Petitioning Party” has the meaning set forth in Section 21.4.

“Post-Closing Administered Contracts” has the meaning set forth in
Section 4.1(a).

“Proposed Remediation Plan” has the meaning set forth in Section 20.2(a).

“Qualified Actuary” means, at the time in question, an actuary who meets the
qualifications approved and as published from time to time by the Board of
Directors of the American Academy of Actuaries and set forth in “Qualification
Standards for Actuaries Issuing Statements of Actuarial Opinion in the United
Sates – Including Continuing Education Requirements (Effective January 1, 2008)”
and its successor editions.

 

5



--------------------------------------------------------------------------------

“Reinsurance Recoveries” means amounts actually collected from assuming
reinsurers under the Ceded Reinsurance Agreements to the extent relating to
General Account Liabilities arising at or after the Effective Time.

“Relationship Manager” has the meaning set forth in Section 3.10.

“Respondent” has the meaning set forth in Section 21.4.

“Retained Services” has the meaning set forth in Section 2.3.

“Security Incident” has the meaning set forth in Section 17.1(b).

“Separate Accounts” means, with respect to each Company, the separate accounts
of such Company utilized in connection with its portion of the Business, in each
case as identified on Schedule 3.09 to the Master Agreement.

“Separate Account Liabilities” means those liabilities that are payable from the
assets of the Separate Accounts under the Administered Contracts.

“Separate Account Reserves” means, as to each of the Companies, the separate
account statutory reserves of such Company required to be maintained by such
Company in its NAIC Annual Statement Separate Account Blank with respect to the
Separate Account Liabilities.

“Stable Value Agreements” has the meaning set forth in Section 5.2(a)(iv).

“Termination Effective Time” means, in the case of a termination pursuant to
Section 20.2, 12:00 a.m. Eastern Time on the effective date of such termination.

“The Hartford Document Retention Policy” means the document retention policy
attached as Schedule D hereto and as modified from time to time after the
Closing to the extent the Administrator reasonably determines that such
modifications are necessary in order for such policy to comply with Applicable
Law.

“The Hartford Information Security Requirements” means the information security
and data protection policies attached as Schedule E hereto and as modified from
time to time after the Closing to the extent the Administrator reasonably
determines that such modifications are necessary in order for such policies to
comply with Applicable Law.

“Tier I Nonguaranteed Elements” means those Nonguaranteed Elements with respect
to the Administered Contracts that are not Tier II Nonguaranteed Elements.

“Tier II Nonguaranteed Elements” means those Nonguaranteed Elements with respect
to the Administered Contracts falling into the following categories: (i) cost of
insurance (“COI”) charges; (ii) mortality contingency reserve (“MCR”)
determination and experience analysis procedures (including, but not limited to,
mortality retention charge, COI surcharges, target

 

6



--------------------------------------------------------------------------------

MCR levels, and experience credits ); (iii) general account interest crediting;
(iv) interest rates paid on death proceeds; (v) premium based charges to cover
the cost of state and local premium taxes and other state and local taxes
(except that if there are instances where a charge is determined to not reflect
the appropriate rate of taxation, an adjustment may be made to the MCR to
reflect the difference between the actual charge and the appropriate charge);
(vi) premium based charges which are used on some products to cover expenses
associated with policy acquisition; and (vii) premium based charges and any
experience credits under the Company’s methodology to cover the cost of federal
DAC Taxes imposed under Section 848 of the Internal Revenue Code and related tax
deductions due to the amortization of these tax costs.

“Underwriting Agreement” has the meaning set forth in Section 5.3.

ARTICLE II

AUTHORITY

Section 2.1. Appointment. Subject to Sections 2.2 and 2.3, each Company hereby
appoints the Administrator, and the Administrator hereby accepts such
appointment, to provide as an independent contractor of each Company, from and
after the Closing Date, on the terms as set forth in this Agreement, all
administrative services necessary or appropriate with respect to the
Administered Contracts and Accounts (including those services set forth in this
Agreement and on Schedule F), including all tasks, activities, responsibilities
and services (other than Retained Services) (i) performed in respect or in
support of the Administered Contracts and Accounts by any of the Transferred
Employees or any Subject Employees who were displaced as a result of the
transactions contemplated by the Master Agreement; (ii) required to fulfill the
obligations of each Company and its Affiliates with respect to the Administered
Contracts and Accounts; (iii) described in any procedures manual and/or
operations manual, if any, maintained by each Company, its Affiliates and their
contractors and delivered to the Administrator to the extent applicable to the
performance of the Administrative Services; or (iiii) reasonably related to the
tasks, activities and services specifically described in this Agreement other
than the Retained Services, but excluding in each case the Retained Services
(the “Administrative Services”). Notwithstanding the foregoing, the
Administrator shall not be required to perform an Administrative Service to the
extent (but only to the extent) and for so long as the Administrator is
reasonably unable to do so using the Transferred Assets (as supplemented with
the assets and resources that the Administrator must obtain to replace the
Excluded Assets), the rights granted to the Administrator hereunder, the
services to be provided to the Administrator under the Transition Services
Agreement, the services to be provided to the Administrator under the Separate
Account Support Services Agreement, the rights granted to the Administrator
under the License Agreements and the rights granted to Purchaser or its
Affiliates under the Assigned and Assumed Contracts. If the Administrator is
unable to perform any Administrative Service for any of the foregoing reasons,
it shall notify the Relationship Manager for the Companies of its inability to
perform and the reasons therefor. The parties’ Relationship Managers shall meet
within five (5) days thereafter to discuss the Administrator’s inability to
perform and potential, mutually agreeable, resolutions that would facilitate the
provision of such Administrative Service. If the parties are unable to agree on
a resolution, and if the applicable Company in good faith continues to dispute
the fact that the Administrator is unable to perform the applicable
Administrative Service due to the reasons described in the second sentence of
this Section 2.1,

 

7



--------------------------------------------------------------------------------

then such Company shall be entitled to seek to resolve such dispute pursuant to
Section 21.1 and, if the dispute cannot be resolved pursuant to such Section,
then pursuant to Sections 21.2 through 21.10.

Section 2.2. Provision of Administrative Services Subject to Transition Services
Agreement. The parties hereby agree that to the extent any Administrative
Service is provided by either of the Companies or their Affiliates pursuant to
the Transition Services Agreement, the Administrator shall have no obligation to
provide such Administrative Service pursuant to this Agreement until such
Company’s or such Affiliate’s obligation to provide such Administrative Service
pursuant to the Transition Services Agreement has terminated in accordance with
the terms thereof. Thereafter, the Administrator shall perform such
Administrative Service.

Section 2.3. Retained Services. The parties hereby agree that, notwithstanding
anything herein to the contrary, each Company shall, for the term of this
Agreement, continue to provide on its own behalf (i) those administrative
services necessary or appropriate with respect to the Administered Contracts and
Accounts that are reasonably determined by the Administrator to be required
under Applicable Law to be performed by such Company (except that, if such
Company reasonably disagrees with such determination by the Administrator, then
the Relationship Managers shall meet to resolve such disagreement in good faith
and, if they are unable to do so, either party shall be entitled to seek to
resolve the dispute pursuant to Section 21.1 and, if the dispute cannot be
resolved pursuant to such Section, then pursuant to Sections 21.2 through
21.10); (ii) the preparation of accounting reports, Tax returns, guaranty fund
reports, actuarial reports and other reports and certifications contemplated in
Articles XII and XIII, in each instance based on information provided by the
Administrator as contemplated therein; and (iii) any services expressly
contemplated to be provided by either of the Companies hereunder (collectively,
the “Retained Services”), in each case, in accordance with Applicable Law, and
that the Administrator shall have no obligation to provide the Retained
Services.

Section 2.4. Trademark License.

(a) Hartford Fire hereby grants to the Administrator a non-exclusive, limited,
right to use the Hartford Name and Hartford Licensed Marks in the United States
only to perform the Administrative Services pursuant to this Agreement, and the
Administrator accepts such license, all subject to the terms and conditions
herein (the “License”).

(b) The Administrator hereby acknowledges and agrees, now or hereafter, not to
object to (i) the validity of the Hartford Name and Hartford Licensed Marks
(including the goodwill associated with the same); (ii) the sole ownership
(beneficially, legal or otherwise) thereof by Hartford Fire; (iii) the exclusive
right of Hartford Fire to use and grant permission to use the Hartford Name and
Hartford Licensed Marks and control the use thereof, or (iv) the validity of
this License.

(c) The Administrator acknowledges and agrees that all goodwill and name and
trademark recognition arising from the use, whether past, present or future, of
the Hartford Name and Hartford Licensed Marks made by it in connection with the
conduct of the Administrative Services shall inure solely to the benefit of
Hartford Fire and its Affiliates.

 

8



--------------------------------------------------------------------------------

(d) The Administrator acknowledges and agrees to Hartford Fire’s right, title
and interest in and to the Hartford Name and Hartford Licensed Marks. Except for
the limited License granted herein, no other right, title or interest in the
Hartford Name and Hartford Licensed Marks is created for the benefit of the
Administrator.

(e) The Administrator will not claim any title or proprietary right to the
Hartford Name and Hartford Licensed Marks or in any derivation, adaptation, or
variation of the Hartford Name and Hartford Licensed Marks (or in any goodwill
associated with any derivation, adaptation or variation of the Hartford Name and
Hartford Licensed Marks) or any name, mark or indicia which is similar to or
likely to be confused with the Hartford Name and Hartford Licensed Marks.

(f) The Administrator acknowledges and agrees that in using the Hartford Name
and Hartford Licensed Marks it shall not represent in any way or in any medium
that it has any right, title or interest in or to the Hartford Name and Hartford
Licensed Marks or in any registration thereof which may be granted, or in any
word or mark confusingly similar thereto, whether registered or not, other than
the permission granted to it under this License. The Administrator shall not
register or attempt to register in any manner including but not limited to, as a
mark, domain name, or business name, the Hartford Name and Hartford Licensed
Marks either alone or in combination with any other mark, word, symbol or the
like in any country in the world or aid and abet anyone else in doing so; and
the Administrator agrees that any use, application or registration in breach of
this covenant will inure solely to the benefit of Hartford Fire and its
Affiliates. The Administrator agrees to assign and does hereby assign all legal
and equitable rights, title and interest in and to any such mark and/or
applications and/or registrations to Hartford Fire.

(g) The Administrator shall not sublicense in any manner or form whatsoever, the
Hartford Name or Hartford Licensed Marks to any other Person without first
obtaining the written consent of Hartford Fire.

(h) The Administrator acknowledges Hartford Fire’s high standards of quality and
use. The Administrator shall assure that the nature and quality of products and
services that are marketed, advertised, sold or serviced using the Hartford Name
and Hartford Licensed Marks will meet or exceed all applicable governmental and
regulatory standards and requirements and comply with all requirements of The
Hartford’s Brand Standards. The Administrator shall comply with all requirements
regarding use of the Hartford Name and Hartford Licensed Marks, including The
Hartford’s Brand Standards (a copy of which has been provided to Administrator)
as such requirements may be modified from time to time by Hartford Fire and
delivered to the Administrator; provided that such requirements and any
modifications thereto must be generally and uniformly applicable to any third
parties which have comparable rights with respect to the Hartford Name and
Hartford Licensed Marks.

(i) The Administrator shall (i) use the Hartford Name and Hartford Licensed
Marks as currently used by the Administrator as of the date hereof in
Administrator’s performance of services and (ii) comply with any marking
requests which Hartford Fire or the Companies may reasonably make (for example,
that the phrases “Registered Trademark,” “Used under license from Hartford Fire
Insurance Company” or “Philadelphia Financial Administration

 

9



--------------------------------------------------------------------------------

Services Company is the Third Party Administrator (TPA) for certain insurance
policies issued by Hartford Life Insurance Company and Hartford Life and Annuity
Insurance Company pursuant to an Administrative Services Agreement” be used as
applicable).

(j) The Administrator shall furnish to the Hartford Companies or their
authorized designee(s), at their request, samples of material bearing the
Hartford Name and Hartford Licensed Marks. The Hartford Companies shall have
reasonable rights to inspect the same for compliance with the provisions of this
License.

ARTICLE III

STANDARD FOR SERVICES; FACILITIES; SUBCONTRACTING; OBLIGATIONS OF COMPANY;
DEFENSES

Section 3.1. Standard for Services.

(a) The Administrator shall provide the Administrative Services in all material
respects in accordance with (i) the terms of the applicable Administered
Contracts and Ceded Reinsurance Agreements; (ii) usual and customary reasonable
industry standards as in effect from time to time; (iii) Applicable Law;
(iv) the terms of all Material Contracts applicable to the administration of the
Business, to the extent in compliance with Applicable Law; and (v) in the case
of Administrative Services provided to Contractholders, in accordance with the
performance standards set forth in Schedule F hereto. Any errors in the data
provided by the Administrator shall be corrected promptly following the
discovery thereof. Notwithstanding anything to the contrary set forth in this
Agreement, the Administrator may at any time and from time to time seek the
consent of the applicable Company in connection with the provision of
Administrative Services if the Administrator reasonably determines that the
circumstances relating to the provision of such services are not customary or
routine. Such Company shall respond to any such request for consent promptly
following its receipt of such request.

(b) Each Company represents and warrants that the timing requirements
incorporated in the performance standards set forth on Schedule F are based upon
and consistent with the timing of the performance of such actions by applicable
Company or its Affiliates during the twelve (12) month period prior to the
Closing Date. If such time frames are not so consistent, then the Administrator
shall be entitled to adjust the timing of the performance of such actions so
that they are based upon and consistent with the timing of the performance of
such actions by the applicable Company or its Affiliates during the twelve
(12) month period prior to the Closing Date, subject to the following sentences
of this Section 3.1(b). Before implementing the adjusted timing, the
Administrator’s Relationship Manager shall notify the Companies’ Relationship
Manager of the issue and the Relationship Managers shall meet within five
(5) days thereafter to discuss the matter. Unless the Companies’ Relationship
Manager in good faith disagrees with the Administrator’s position within ten
(10) days after such meeting, the Administrator shall be entitled to implement
the adjusted timing. If, however, the Companies’ Relationship Manager in good
faith disagrees with the Administrator’s position, the Administrator shall be
entitled to seek to resolve the dispute pursuant to Section 21.1 and, if the
dispute cannot be resolved pursuant to such Section, then pursuant to Sections
21.2 through 21.10.

 

10



--------------------------------------------------------------------------------

Section 3.2. Facilities and Personnel. Except as may be permitted by the terms
of any other agreement between the Administrator and the Companies, and their
respective Affiliates, the Administrator shall at all times maintain sufficient
facilities, trained personnel and equipment, software, systems and other
resources of the kind necessary to perform the Administrative Services in
accordance with the performance standards set forth herein.

Section 3.3. Broker-Dealer Services. The Administrator shall arrange for a
Person appropriately registered with the SEC as a broker-dealer to provide any
of the Administrative Services, to the extent that such Administrative Service
may only be provided by a registered broker-dealer or a registered
representative of such broker-dealer. The Hartford Companies shall, and shall
cause the principal underwriter of the Administered Contracts to, grant any
consents, appointments, approvals, assignments or authorizations reasonably
necessary to permit such broker-dealer services to be provided by an
appropriately licensed and registered broker-dealer (and the registered
representatives of such broker-dealer) designated by the Administrator, whether
prior to, in connection with or following a Pre-Authorized Assignment.

Section 3.4. Independent Contractor. For all purposes hereof, except as
explicitly set forth herein, the Administrator shall at all times act as an
independent contractor, and the Administrator and its Affiliates, on the one
hand, and each Company and their Affiliates, on the other hand, shall not be
deemed an agent, lawyer, employee, representative, joint venturer or fiduciary
of one another, nor shall this Agreement or the Administrative Services or any
activity or any transaction contemplated hereby be deemed to create any
partnership or joint venture between the parties or among their Affiliates.

Section 3.5. Subcontracting. The Administrator may subcontract for the
performance of any Administrative Service with respect to the Administered
Contracts and Accounts to (i) any Person if the service to be sub-contracted is
primarily a routine task or function generally considered ancillary to the
Administrative Services that does not require the service provider to interact
with any Customer or to have access to any Customer Information or Confidential
Information of either Company or their Affiliates; (ii) an Affiliate of the
Administrator; or (iii) any other Person with the prior written consent of the
applicable Company, such consent not to be unreasonably withheld, conditioned or
delayed; provided that no such subcontracting shall relieve the Administrator
from any of its obligations or liabilities hereunder, and the Administrator
shall remain responsible for all obligations or liabilities of such
subcontractor with respect to the providing of such service or services as if
provided by the Administrator.

Section 3.6. Disaster Recovery.

(a) For as long as Administrative Services are provided hereunder, the
Administrator shall, and shall cause its Affiliates to, maintain and adhere to
the Disaster Recovery Plans. As part of the Administrative Services, the
Administrator shall implement the Disaster Recovery Plan(s) (or, if applicable,
the Closing Date DR Plans) for the continuation of the Administrative Services,
including recovery of any Customer Information (as defined in Article XVII) and
the Administrator’s operating environment and telecommunications infrastructure
as necessary to provide the Administrative Services with no or minimal
interruption or material degradation of service quality. Each Company shall be
provided at least two (2) weeks’ notice of, and shall have the right to
participate in, the Administrator’s testing of its Disaster Recovery Plan(s)
(or, if applicable, the Closing Date DR Plans).

 

11



--------------------------------------------------------------------------------

(b) The Companies represent and warrant that the Disaster Recovery Plans set
forth on Schedule A are the backup, business continuation and disaster recovery
plans utilized by Hartford Life Private Placement, LLC as of the Closing Date
(the “Closing Date DR Plans”). If the Disaster Recovery Plans set forth on
Schedule A differ in any material respect from the Closing Date DR Plans, then
the Administrator shall be entitled to implement the Closing Date DR Plans in
lieu of the Disaster Recovery Plans set forth on Schedule A, subject to the
following sentences of this Section 3.6(b). Before implementing the Closing Date
DR Plans, the Administrator’s Relationship Manager shall notify the Companies’
Relationship Manager of the issue and the Relationship Managers shall meet
within five (5) days thereafter to discuss the matter. Unless the Companies’
Relationship Manager in good faith disagrees with the Administrator’s position
within ten (10) days after such meeting, the Administrator shall be entitled to
implement the Closing Date DR Plans in lieu of the Disaster Recovery Plans set
forth on Schedule A. If, however, the Companies’ Relationship Manager in good
faith disagrees with the Administrator’s position, the Administrator shall be
entitled to seek to resolve the dispute pursuant to Section 21.1 and, if the
dispute cannot be resolved pursuant to such Section, then pursuant to Sections
21.2 through 21.10. The Administrator’s exclusive remedy for the Companies’
breach of the representation and warranty set forth in the initial sentence of
this Section 3.6(b) shall be the right to implement the Closing Date DR Plans
going forward and, if applicable, to recover its reasonable and documented
incremental costs incurred in implementing the Disaster Recovery Plans instead
of the Closing Date DR Plans.

Section 3.7. Permits.

(a) The Administrator, or any permitted subcontractor of the Administrator,
shall at all times maintain all Permits required in order to perform the
Administrative Services in the manner required by this Agreement.

(b) Each Company at all times shall, and shall cause its Affiliates to, obtain
and maintain all necessary Permits from Governmental Entities that are required
under Applicable Law for the conduct of the Business; provided that: (i) the
Administrator shall reimburse the applicable Company for all reasonable and
documented out-of-pocket costs and expenses incurred by such Company and its
Affiliates in complying with this Section 3.7(b) to the extent a Permit is
required to be obtained and maintained exclusively in connection with the
Business, or is required to be obtained and maintained as a result of changes in
the conduct of the Business that are effected by the Administrator following the
date of this Agreement (it being further agreed that if such Company is required
to maintain a Permit to engage in activities unrelated to the Business, such
reimbursement obligation will be limited to the additional cost (if any)
required to amend such Permit to make it applicable to the Business), but
excluding any such out-of-pocket costs and expenses arising out of capital or
margin maintenance or requirements of such Company or its Affiliates; and
(ii) neither such Company nor any of its Affiliates shall be required to take
any action that it reasonably believes would be impermissible from a regulatory
standpoint or would not be permitted by Applicable Law or would result in a
breach of its obligations under any Contract.

 

12



--------------------------------------------------------------------------------

Section 3.8. Insurance. The Administrator shall maintain insurance in the
amounts and with the terms and conditions set forth on Schedule G hereto.

Section 3.9. Defenses of the Administrator. The Administrator shall be excused
from any failure to perform its obligations hereunder to the extent such failure
is not due to any fault of the Administrator or any Subcontractor but rather, is
due to a breach by either Company or any Affiliate of such Company of this
Agreement or a breach by either Company or any of its Affiliates under the
Master Agreement or any Ancillary Agreement.

Section 3.10. Relationship Manager. The Companies, acting jointly, and the
Administrator shall each appoint a relationship manager (each, a “Relationship
Manager”) to be its respective authorized representative empowered to act on its
respective behalf in connection with the Administrative Services and any changes
to the terms of this Agreement. The name of the initial Relationship Manager for
each party, along with its relevant contact information, is set forth on
Schedule H. Each party may replace its Relationship Manager with other employees
or officers with comparable knowledge, expertise and decision-making authority
by giving prior written notice to the other party from time to time. Each
Relationship Manager shall have day-to-day responsibility for ensuring the
provision of Administrative Services by the party that appointed such manager
and for the smooth and efficient operation under this Agreement by such party.
The Relationship Managers shall also meet on a monthly basis (or at such other
times as may be mutually agreed by the parties), by conference call or by other
means reasonably acceptable to the parties, to discuss performance in the
administration of services hereunder and may establish a set of procedures,
including frequency of meetings and reporting, and other reasonable structures
for their cooperation and the cooperation of both parties in the execution of
their obligations pursuant to this Agreement and shall otherwise meet as needed
as described in this Agreement.

Section 3.11. Abandonment. The Administrator shall not Abandon the
Administrative Services or the Agreement. If the Administrator breaches or
threatens to breach the foregoing covenant, the Administrator agrees that the
Companies will be irreparably harmed, and, without any additional findings of
irreparable injury or harm or other considerations of public policy, the
Companies shall be entitled to apply to a court of competent jurisdiction for an
injunction compelling specific performance by the Administrator of its
obligations under this Agreement without the necessity of posting any bond or
other security. The Administrator further agrees not to oppose any such
application for injunctive relief by the applicable Company except to require
that such Company establish that the Administrator has committed an Abandonment.

Section 3.12. Document Retention; Information Security.

(a) In performing the Administrative Services and its obligations under this
Agreement, the Administrator shall at all times comply with The Hartford
Document Retention Policy to the extent applicable to the Administered Contracts
and Accounts. The Companies represent and warrant that The Hartford Document
Retention Policy attached as Schedule F hereto, to the extent it applies to the
provision of the Administrative Services, is the Companies’ document retention
policy as of the Closing Date (the “Closing Date Document Retention Policy”). If
The Hartford Document Retention Policy, to the extent it would apply to the
provision of the Administrative Services, differs in any material respect from
the Closing Date

 

13



--------------------------------------------------------------------------------

Document Retention Policy, then the Administrator shall be entitled to implement
the Closing Date Document Retention Policy in lieu of The Hartford Document
Retention Policy, subject to the following sentences of this Section 3.12(a).
Before implementing the Closing Date Document Retention Policy, the
Administrator’s Relationship Manager shall notify the Companies’ Relationship
Manager of the issue and the Relationship Managers shall meet within five
(5) days thereafter to discuss the matter. Unless the Companies’ Relationship
Manager in good faith disagrees with the Administrator’s position within ten
(10) days after such meeting, the Administrator shall be entitled to implement
the Closing Date Document Retention Policy in lieu of The Hartford Document
Retention Policy. If, however, the Companies’ Relationship Manager in good faith
disagrees with the Administrator’s position, the Administrator shall be entitled
to seek to resolve the dispute pursuant to Section 21.1 and, if the dispute
cannot be resolved pursuant to such Section, then pursuant to Sections 21.2
through 21.10. The Administrator’s exclusive remedy for the Companies’ breach of
the representation and warranty set forth in the second sentence of this
Section 3.12(a) shall be the right to implement the Closing Date Document
Retention Policy going forward and, if applicable, to recover its reasonable and
documented incremental costs incurred in implementing The Hartford Document
Retention Policy instead of the Closing Date Document Retention Policy.

(b) In performing the Administrative Services and its obligations under this
Agreement, the Administrator shall at all times comply with The Hartford
Information Security Requirements.

ARTICLE IV

UNDERWRITING

Section 4.1. Underwriting Obligations. From and after the Closing Date, the
Administrator shall assume the obligations set forth below in this Article IV.

(a) The Administrator may issue Administered Contracts after the Closing Date
(“Post-Closing Administered Contracts”) in the name of the applicable Company
utilizing the same forms and the same offering documents in use for the
Administered Contracts issued prior to the Closing Date, as such forms and
offering documents may be amended from time to time; provided in each case that
Post-Closing Administered Contracts may only be issued as required by and in
accordance with the terms of in force Administered Contracts in effect as of the
Closing Date. In addition, the Administrator may issue Post-Closing Administered
Contracts in the name of the applicable Company as required to replace or
remediate Administered Contracts in force prior to the Closing Date in order to
comply with Applicable Law. Notwithstanding the foregoing, if a Contractholder
elects to convert or exchange a policy or certificate under its Administered
Contract to another insurance policy or annuity contract as permitted by and in
accordance with the terms of such Administered Contract, the Administrator will
cooperate with the applicable Company as reasonably necessary to effectuate such
exchange or conversion, and such other insurance policy or annuity contract
shall not be administered under this Agreement. The Companies and their
respective Affiliates shall not undertake efforts designed to target any or all
Contractholders to (i) convert or exchange a policy or certificate under its
Administered Contract for or to another insurance policy or annuity contract
that is not administered under this Agreement; or (ii) surrender or terminate
its Administered Contract or to take withdrawals or loans from its Administered
Contract, either in whole or in part.

 

14



--------------------------------------------------------------------------------

(b) The Administrator may recommend to the Companies amendments to the products,
benefits, forms and offering documents in use for the Administered Contracts,
including recommending the introduction, closing, combination or substitution of
investment options, including Funds, managed Separate Accounts and stable value
options, and, at the direction of the applicable Company, the agreement of such
Company not to be unreasonably withheld, conditioned or delayed, may make such
amendments, introductions, closings, combinations or substitutions on behalf of
such Company. Notwithstanding the foregoing, the applicable Company shall not be
required to consent to any such amendment, introduction, closing, combination or
substitution if it would (i) increase the cost of such Company or its Affiliates
to support the Administered Contracts, increase the cost of such Company or its
Affiliates under any Managed Account Agreement, Participation Agreement,
Underwriting Agreement or Material Contract, or increase the cost of such
Company or its Affiliates to perform the Retained Services unless, in each case,
the Administrator shall have reimbursed such Company for all reasonably
documented internal costs applied consistently and all reasonably incurred
out-of-pocket costs; (ii) violate the terms of any Managed Account Agreement,
Participation Agreement, Underwriting Agreement or Material Contract; or
(iii) otherwise violate Applicable Law or cause such Company or its Affiliates
to violate any of their fiduciary duties.

(c) The Administrator shall assume responsibility for (i) the provision of all
applications and other Contractholder materials to agents and Persons seeking to
apply for Post-Closing Administered Contracts; (ii) all underwriting necessary
or appropriate with respect to such applicants; (iii) the processing of
underwriting-related transactions; and (iv) the issuance of Post-Closing
Administered Contracts. However, except with respect to employees of the
Administrator or its Affiliates, the Administrator shall have no responsibility
for the appointment of agents or registered representatives by or on behalf of
the Companies or any of their respective Affiliates, or for the licensure or
registration of such agents or registered representatives under Applicable Law
or the rules of any self-regulatory organization, including but not limited to
the Financial Industry Regulatory Authority.

(d) The Administrator shall notify the applicable Company of all revisions to
the Administered Contracts that are required by changes in Applicable Law that
occur following the date of this Agreement or that are actually known by the
Administrator’s Chief Compliance Officer (or equivalent position) to have been
required by Applicable Law in effect prior to the date of this Agreement and, at
the direction of such Company, shall prepare and provide to Contractholders all
such revisions to the Administered Contracts to be made by such Company.

(e) To the extent (i) required by changes in Applicable Law that occur following
the date of this Agreement, (ii) actually known by the Administrator’s Chief
Compliance Office (or equivalent position) to be required by Applicable Law in
effect prior to the date of this Agreement or (iii) required by the terms of the
Administered Contracts in effect immediately prior to the date of this
Agreement, the Administrator shall prepare conforming amendments to the
Administered Contracts, and the Companies shall take all actions necessary to
execute such amendments, provided only that such amendments have been prepared
to the reasonable satisfaction of the applicable Company.

(f) The Administrator shall be entitled, in its discretion, to exercise any
right of the Companies under the Administered Contracts to refuse additional
premium payments. The Administrator shall notify the Companies of any such
event.

 

15



--------------------------------------------------------------------------------

ARTICLE V

AGREEMENTS WITH RESPECT TO ADMINISTERED CONTRACTS AND SEPARATE ACCOUNTS

Section 5.1. Administered Contracts. Except as otherwise provided in
Section 5.4, neither Company, on its own initiative, shall change, and in any
case shall not waive, the terms and conditions of any Administered Contract
issued by such Company unless any such change or waiver affects solely the
Retained Business (and in such case, the applicable Company shall give the
Administrator prompt notice of such proposed change or waiver). With respect to
any change required by reason of the requirement of any Governmental Entity or
otherwise required by Applicable Law, the applicable Company shall, to the
extent practicable, prior to the effectiveness of any such change, promptly
notify the Administrator of such proposed change and afford the Administrator
the opportunity, to the extent practicable, to object to such change under any
formal and informal administrative procedures that may be available with respect
to such Applicable Law or requirement of a Governmental Entity.

Section 5.2. Management of Separate Accounts.

(a) From and after the Closing Date, subject to Applicable Law, Section 5.15(c)
of the Master Agreement, or other legal obligations (including the terms of the
relevant Administered Contracts), and only in response to a specific request by
a Contractowner, the Administrator may make changes in the Funds, the Separate
Accounts and the managed Separate Accounts with the applicable Company’s prior
written consent (which consent such Company shall grant unless such Company
reasonably believes that such change would (i) increase the cost of such Company
or its Affiliates to support the Separate Accounts or perform the Retained
Services unless, in each case, the Administrator shall have reimbursed such
Company for all reasonably documented internal costs applied consistently and
all reasonably incurred out-of-pocket costs; or (i) violate Applicable Law,
applicable fiduciary duties, the Nonguaranteed Elements Methodology as then in
effect or the terms of any Managed Account Agreement, Participation Agreement,
Underwriting Agreement, or Material Contract), including:

 

  (i) substituting any Fund for any other Fund currently available for
investment under any Administered Contract and making available to
Contractholders new Funds for investment under Administered Contracts;

 

  (ii) making any other change in the Funds available for such investment,
including making additional collective investment vehicles available for
investment under the Administered Contracts;

 

16



--------------------------------------------------------------------------------

  (iii) changing the investment guidelines, adviser, sub-adviser (if any),
investment advisory or sub-advisory agreement, including the management or
sub-advisory fees thereunder, of any managed Separate Account;

 

  (iv) amending or replacing any stable value agreement between the applicable
Company and the SV Providers with respect to the assets of Separate Accounts, as
well as any related service agreements (each a “Stable Value Agreement”) held in
an Separate Account;

 

  (v) establishing limited liability companies through which Separate Accounts
may invest in Funds;

 

  (vi) establishing new Separate Accounts to be made available under the
Administered Contracts, including both Separate Accounts that invest in Funds
and managed Separate Accounts;

 

  (vii) closing any Separate Account to additional direct or indirect
investment;

 

  (viii) combining, dividing or terminating any Separate Account available under
the Administered Contracts;

 

  (ix) registering or de-registering any Separate Account under the 1940 Act;
and

 

  (x) commencing, continuing or discontinuing operation of a Separate Account as
a managed separate account.

Any such changes shall be made at the Administrator’s expense. If the
Administrator makes a change in the Administered Contracts or the Separate
Accounts in connection with the change of a Fund option as permitted above, the
Administrator shall, at its own expense, prepare for signature by the applicable
Company and transmit on behalf of such Company to the appropriate Governmental
Entity any SEC exemptive application, no-action letter or other regulatory
filing necessary to reflect or implement such change.

(b) The Administrator shall in all material respects administer all investments
held by such Separate Accounts in accordance with usual and customary industry
practice, Applicable Law, and the terms of the relevant Administered Contracts.
Either Company may, upon reasonable advance notice, as it reasonably determines
is required by Applicable Law, fiduciary duty, or other legal obligations
(including the terms of the relevant Administered Contracts), terminate any such
Separate Account or close it to additional direct or indirect investment (except
that such termination shall not affect the rights of the Administrator set forth
in Section 5.2(a)).

(c) Nothing in this Agreement shall be interpreted so as to preclude or in any
way restrict the Companies or their relevant Affiliates, in their sole
discretion, from seeking to change the investment objective of, liquidate,
merge, or otherwise terminate any Fund managed by an Affiliate of the applicable
Company, or any series thereof, that is available for investment

 

17



--------------------------------------------------------------------------------

other than through the Separate Accounts; provided that in the event of (i) a
material change to such Fund’s investment objective, (ii) an increase in
advisory or other fees charged, (iii) the failure of a Fund to provide services
documented in the contract with such Fund or (iv) the termination of such Fund,
the Administrator may replace such Fund in accordance with Section 5.2(a).

(d) During the term of this Agreement, the Administrator and its Affiliates will
not take any action that causes or would be reasonably likely to cause any
Administered Contract, other than any Registered Contract identified on Schedule
3.09 to the MTA, to be required to be registered with the SEC pursuant to the
Securities Act of 1933, as amended.

Section 5.3. Recommendations. The Administrator shall be entitled to make
recommendations to the Companies as to the exercise by the applicable Company of
any right or remedy under (i) the Administered Contracts; (ii) the Stable Value
Agreements; (iii) the participation agreements between such Company and the
Funds in which assets of the applicable Separate Accounts are invested, as well
as any related service agreements between such Company, the Funds and/or their
Affiliates (each, a “Participation Agreement”); (iv) the Managed Account
Agreements; (v) the underwriting agreements between such Company and the
principal underwriters for the Administered Contracts (the “Underwriting
Agreements”); and (vi) any other agreements related to the distribution of the
Administered Contracts. Except in the case of recommendations pertaining to
Nonguaranteed Elements (which shall be governed by Section 5.4), the applicable
Company shall accept such recommendations and cooperate with the Administrator
in the implementation thereof unless (A) such Company reasonably believes that
the acceptance and implementation of such recommendation would (I) increase the
cost of such Company or its Affiliates to support the Separate Accounts or
perform the Retained Services unless, in each case, the Administrator shall have
reimbursed such Company for all reasonably documented internal costs applied
consistently and all reasonably incurred out-of-pocket costs or (II) violate
Applicable Law, applicable fiduciary duties or the terms of any Managed Account
Agreement, Participation Agreement, Underwriting Agreement or Material Contract;
or (B) the President (or the Person holding the comparable position if the
position of President no longer exists) of the Wealth Management Division of
such Company (or the comparable successor division if the Wealth Management
Division no longer exists) certifies to the Administrator in writing that such
Company has in good faith and reasonably determined that such request would
cause reputational harm to Hartford Financial Services Group, Inc. and its
subsidiaries taken as a whole.

Section 5.4. Nonguaranteed Elements.

(a) From and after the Effective Time, the Companies shall establish the
applicable Nonguaranteed Elements of their respective Administered Contracts in
accordance with the methodology set forth in Schedule I (the “Nonguaranteed
Elements Methodology”). Neither Company shall change the Nonguaranteed Elements
Methodology unless its Company Actuary determines that such change is required
(i) by Applicable Law; (ii) by actuarial standards of practice then in effect;
or (iii) in order for the Nonguaranteed Elements Methodology to be consistent
with a change to the non-guaranteed elements policy of such Company as adopted
by the board of directors of such Company, provided that such policy (or changes
thereto) adopted by such board of directors applies to the variable products of
such

 

18



--------------------------------------------------------------------------------

Company generally and not solely to the Administered Contracts. If the
Nonguaranteed Elements Methodology is changed in accordance with the preceding
sentence, the applicable Company shall promptly deliver to the Administrator the
Nonguaranteed Elements Methodology as so changed together with an explanation of
the change prepared by its Company Actuary.

(b) The Administrator may recommend changes to the Nonguaranteed Elements
Methodology. Any such proposed changes must be in writing and include a
description of the requested change, the rationale for such change, supporting
documentation reasonably acceptable to the Company Actuary, and a certification
by a Qualified Actuary engaged by the Administrator that such recommendation
complies with Applicable Law and actuarial standards of practice then in effect.
In such instance, the applicable Company shall consider the recommendations of
the Administrator in determining whether and to what extent to so revise the
Nonguaranteed Elements Methodology. If the applicable Company rejects the
recommended change, such Company shall so notify the Administrator of the
rejection.

(c) The Administrator shall review all Nonguaranteed Elements under the
Administered Contracts in a manner generally consistent with the Companies’ past
practice with respect to such review or as reasonably requested by the Companies
from time to time. The Administrator shall notify the Companies of its
recommendations as to changes, if any, in the case of the Tier II Nonguaranteed
Elements, and its proposed changes, if any, in the case of Tier I Nonguaranteed
Elements, and implement any changes to Nonguaranteed Elements under the
Administered Contracts, as follows:

 

  (i) With respect to recommendations for the Tier II Nonguaranteed Elements
related to the MCR, provided that such recommendations are consistent with the
MCR determination and experience analysis procedures in use by the Companies
immediately prior to the Effective Time or under a revised procedure, agreed to,
in writing, by the Companies, the Administrator shall notify the Companies at
least five (5) days in advance of the proposed implementation date of the
recommendations. If the Companies do not object by the close of the five (5) day
notice period, the Administrator shall implement the recommended change.

 

  (ii) With respect to recommendations for the all other Nonguaranteed Elements
under the Administered Contracts, the Administrator shall notify the Companies
at least twenty (20) days in advance of the proposed implementation date of the
recommendations, which notification shall be accompanied by a certification by a
Qualified Actuary engaged by the Administrator that such proposed changes comply
with (i) the Nonguaranteed Elements Methodology then in effect; (ii) the terms
of the Administered Contracts; (iii) Applicable Law; and (iv) actuarial
standards of practice then in effect. If the Companies do not object within
fifteen (15) days of their receipt of notice, the Administrator may implement
the change. If, however, the Companies, in good faith, believe that the proposed
changes in respect of the Tier I Nonguaranteed Elements do not comply with the
requirements set forth in the preceding sentence, the Companies shall be
entitled to seek to resolve the dispute pursuant to Section 21.1 and, if the
dispute cannot be resolved pursuant to such Section, then pursuant to Sections
21.2 through 21.10.

 

19



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the Companies may make changes to the Tier II
Nonguaranteed Elements with respect to the Administered Contracts provided that
such changes comply with (i) the Nonguaranteed Elements Methodology then in
effect; (ii) the terms of the Administered Contracts; (iii) Applicable Law; and
(iv) actuarial standards of practice then in effect; and further provided that
the applicable Company delivers to the Administrator a certificate from the
Company Actuary that such change is necessary in order for such Company to
maintain the benefit, expense and profit coverage (to the extent to be derived
from the Tier II Nonguaranteed Elements) on the applicable Administered
Contracts at levels consistent with (and, in the case of profits, not
unreasonably in excess of) the assumptions in effect immediately prior to the
date of the Master Agreement with respect to such benefit, expense and profit
coverage (to the extent to be derived from the Tier II Nonguaranteed Elements).
If such Company desires to make such changes to the Tier II Nonguaranteed
Elements, it shall so notify the Administrator of its intent to do so at least
twenty (20) days in advance of the proposed implementation date of the proposed
changes, which notification shall be accompanied by a certification by the
Company Actuary or a Qualified Actuary engaged by the Company that such changes
comply with the requirements set forth in the preceding sentence. If the
Administrator does not object within seven (7) days of its receipt of the change
request, it shall implement the change on behalf of the Companies. If, however,
the Administrator in good faith believes that the proposed change does not
comply with the requirements of the first sentence of this subsection (d), the
Companies shall be entitled to seek to resolve the dispute pursuant to
Section 21.1 and, if the dispute cannot be resolved pursuant to such Section,
then pursuant to Sections 21.2 through 21.10.

(e) In the event a dispute under this Section 5.4 is pending, the Companies
shall have full authority to establish the Tier II Nonguaranteed Elements and
the Administrator shall have full authority to establish the Tier I
Nonguaranteed Elements, pending the outcome of the dispute.

(f) The Administrator shall provide to the Companies, within thirty (30) days
following the end of each calendar year during the term hereunder: (i) a report
listing all changes made to the Nonguaranteed Elements under the Administered
Contracts during that calendar year; (ii) a certification by a Qualified Actuary
engaged by the Administrator that such changes comply with the then current
Nonguaranteed Elements Methodology; and (iii) documentation reasonably
acceptable to the Company Actuary supporting such change.

Section 5.5. Maintenance of Contracts.

(a) Set forth on Schedule J are (i) each of the agreements with the Funds, the
Fund Managers, the Managed Account Managers and the SV Providers that relate to
the Administered Contracts (such agreements, any other such agreements which may
be in effect as of the Effective Time, and any related service agreements
between the Companies or any of their Affiliates, on the one hand, and any Fund,
Fund Manager, SV Provider or Managed Account Manager, on the other hand,
collectively, the “Investment Agreements”). Except as instructed by the
Administrator, and subject to Section 5.5(d), (i) each of the Companies shall
use

 

20



--------------------------------------------------------------------------------

commercially reasonable efforts to cooperate with the Administrator to continue
in force the existing Investment Agreements to which it is a party, and shall
cause its other Affiliates to use commercially reasonable efforts to cooperate
with the Administrator to continue in force the existing Investment Agreements
to which such Affiliate is a party, in each case to the extent such agreements
relate to the Administered Contracts; (ii) the Companies shall not, and shall
cause their other Affiliates to not, agree to amend, modify or terminate,
expand, or otherwise alter or waive compliance with any of the provisions of,
any Investment Agreement (including with respect to any Fund option) in any
manner, to the extent related to the Administered Contracts, without the
Administrator’s prior written consent; (iii) the Companies shall, and shall
cause their other Affiliates to, take all commercially reasonable action
requested by the Administrator consistent with the terms of such Investment
Agreements, including negotiation with relevant counterparties, to amend,
modify, expand, or otherwise alter or waive compliance with any of the
provisions of, such contracts in the manner reasonably requested by the
Administrator; (iv) the Companies shall, and shall cause their other Affiliates
to, use commercially reasonable efforts to enforce all of the Companies’ or such
Affiliate’s (as the case may be) rights and remedies and timely perform all of
the Companies’ or such Affiliate’s (as the case may be) obligations under such
agreements; (v) the Companies shall not, and shall cause their other Affiliates
to not, solicit or encourage Contract holders, directly or indirectly, to
exchange, surrender or terminate, any Administered Contract for a replacement
contract that would not be an Administered Contract under this Agreement; and
(vii) the applicable Company shall provide the Administrator with prompt notice
after one of the Companies or an Affiliate of such Company (as the case may be)
becomes aware of any proposal by any such Fund, Fund Manager, Managed Account
Manager and/or SV Provider to terminate any Investment Agreement or to amend or
reduce any fees payable to such Company or such Affiliate (as the case may be)
under any such Investment Agreement.

(b) The Companies shall use commercially reasonable efforts to, and shall cause
their Affiliates to use commercially reasonable efforts to, cooperate with the
Administrator to assist the Administrator in attempting to prevent surrenders or
exchanges of Administered Contracts, including utilizing commercially reasonable
efforts to cooperate with the Administrator with respect to assisting in
Contractholder servicing, communications and resolution of complaints, adding or
replacing Managed Account Managers, SV Providers, Funds or Fund Managers for the
Separate Accounts of the applicable Company, cooperating with agents or brokers
or other intermediaries and taking such other actions in connection with the
foregoing as the Administrator may reasonably request. Neither the Companies nor
their Affiliates shall be required to take any action pursuant to this
Section 5.5(b) if the applicable Company reasonably believes that the taking of
such action would interfere or conflict with the business objectives of such
Company or its Affiliates or would otherwise disadvantage such Company or its
Affiliates in the pursuit of such other business objectives. The Companies agree
that the rights of the Companies set forth in the immediately preceding sentence
apply solely with respect to the obligations of the Companies set forth in this
Section 5.5(b), and that the business objectives of the Companies or their
Affiliates referred to in the immediately preceding sentence do not include any
plans to undertake efforts designed to target any or all Contractholders to
(i) convert or exchange a policy or certificate under its Administered Contract
for or to another insurance policy or annuity contract that is not administered
under this Agreement; or (ii) surrender or terminate its Administered Contract
or to take withdrawals or loans from its Administered Contract, either in whole
or in part.

 

21



--------------------------------------------------------------------------------

(c) Each Company shall reasonably cooperate with the Administrator to cause all
appointments of Producers engaged by such Company or any of its Affiliates with
respect to the Administered Contracts to remain in full force and effect subject
to the terms of their appointment and any contracts related to such appointment.
The Companies may not terminate any Producer who breaches the terms of such
Producer’s contract without the Administrator’s consent (such consent not to be
unreasonably withheld) unless such breach constituted fraud, bad faith or
willful misconduct or unless such Producer otherwise commits an act the
President (or the Person holding the comparable position if the position of
President no longer exists) of the Wealth Management Division of such Company
(or the comparable successor division if the Wealth Management Division no
longer exists) certifies to the Administrator in writing (in the applicable
Company’s good faith reasonable determination) has caused or would likely cause
reputational harm to the applicable Company or its Affiliates.

(d) The obligations of the Companies as set forth above in this Section 5.5
shall be subject to the following conditions: (i) the Administrator shall
reimburse the applicable Company for all costs and expenses incurred by such
Company and its Affiliates resulting from taking direction from the
Administrator from time to time pursuant to this Section 5.5, and (ii) neither
such Company nor any of its Affiliates shall be required to take any action that
it reasonably believes, after consultation with legal counsel, to be
impermissible from a regulatory standpoint or otherwise to be in violation of
Applicable Law or the terms of any Contract in any material respect.

Section 5.6. Maintenance of Separate Accounts.

(a) For each of the Administered Contracts issued by the Companies, the amount
to be invested on a variable basis in accordance with the terms of such
Administered Contract shall be held by the applicable Company in the applicable
Separate Account of such Company, and all contributions with respect to such
Administered Contract shall be deposited in such Separate Accounts to the extent
required by such Administered Contract. From and after the Effective Time, each
Company shall retain, control and own all assets held in its Separate Accounts
and shall hold its Separate Account Reserves.

(b) During the term of this Agreement, each Company will continue to make its
Separate Accounts (including managed Separate Accounts) available for investment
under all of the applicable Company’s Administered Contracts that invested in
such Separate Accounts immediately prior to the Effective Time, except as
otherwise permitted or required under this Agreement.

Section 5.7. Maintenance of Investment Agreements. During the term of this
Agreement, each Company or an appropriate Affiliate will maintain Investment
Agreements with respect to each and every Fund available under any Administered
Contract for investment through any Separate Account immediately prior to the
Effective Time, except as otherwise permitted or required under this Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE VI

[RESERVED]

ARTICLE VII

CLAIMS HANDLING

Section 7.1. Claim Administration Services. From and after the Closing Date,
subject to Section 2.3, the Administrator shall acknowledge, consider, review,
investigate, deny, settle, pay (in accordance with Section 6.1) or otherwise
dispose of each claim for benefits and disbursements reported under each
Administered Contract (each, a “Claim” and collectively the “Claims”).

Section 7.2. Description of Claim Administration Services. Without limiting the
foregoing, the Administrator shall:

(a) provide claimants under the Administered Contracts and their authorized
representatives (collectively, “Claimants”) with Claim forms and provide
reasonable explanatory guidance to Claimants in connection therewith;

(b) establish, maintain and organize Claim files and maintain and organize other
Claims-related records;

(c) review all Claims and determine whether the Claimant is eligible for
benefits and if so, the nature and extent of such benefits;

(d) prepare and distribute to the appropriate recipients and Governmental
Entities any reports relating to periods following the Closing Date as required
by Applicable Law;

(e) respond to all written or oral Claims-related communications that the
Administrator reasonably believes to require a response;

(f) maintain a complaint log with respect to the Administered Contracts in
accordance with applicable requirements of Governmental Entities and provide a
copy of such log, continuously updated through the last day of each month during
the term of this Agreement, to the applicable Company on or before the twentieth
(20th) Business Day of each month covering changes during the preceding month;
and

(g) respond to and manage any Claims-related matters pursuant to Article VIII.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

REGULATORY AND LEGAL PROCEEDINGS

Section 8.1. Regulatory Complaints and Proceedings.

(a) The Administrator shall, to the extent permitted by Applicable Law, and
subject to the procedures set forth in Section 11.02 of the Master Agreement
regarding Third Party Claims, respond to any Claims payment related complaints
or inquiries made by any Governmental Entity with respect to the Administered
Contracts (to the extent such complaints and inquiries relate to periods
following the Closing Date) within the Governmental Entity’s requested time
frame for response or, if no such time frame is provided, within the time frame
as allowed by Applicable Law, and promptly provide a copy of such response to
the applicable Company.

(b) The Administrator shall (i) promptly notify the applicable Company of any
non-Claims payment related complaints or inquiries initiated by a Governmental
Entity on or after the Closing Date with respect to the Administered Contracts,
and of any proceedings (either Claims or non-Claims related) initiated by a
Governmental Entity on or after the Closing Date, to the extent relating to the
Administered Contracts; and (ii) to the extent such complaints, inquiries or
proceedings relate to periods following the Closing Date, to the extent
permitted by Applicable Law and to the extent not relating to the Retained
Services, prepare and send to the Governmental Entity, with a copy to such
Company, a response within the Governmental Entity’s requested time frame for
response or, if no such time frame is provided, within the time frame as allowed
by Applicable Law; provided, that, subject to meeting such time frames, the
Administrator shall provide such response to such Company for its prior review
and comment.

(c) The Administrator shall, subject to the procedures set forth in
Section 10.02 of the Master Agreement regarding Third Party Claims, supervise
and control the investigation, contest, defense and/or settlement of all
complaints, inquiries and proceedings by Governmental Entities with respect to
the Administered Contracts, to the extent such complaints, inquiries or
proceedings relate to periods following the Closing Date, at its own cost and
expense (except as described in the following sentence), and in the name of the
applicable Company when necessary. If and to the extent that any such complaint,
inquiry or proceeding relates to the Retained Business, the applicable Company
shall pay on the Administrator’s behalf or reimburse the Administrator for all
costs and expenses borne or to be borne by the Administrator as a result of
performing its obligations under this Section 8.1(c).

(d) The Administrator shall, at either of the Companies’ request, provide to
such Company a report in a form mutually agreed by the parties summarizing the
nature of any such complaints, inquiries or proceedings by Governmental
Entities, to the extent relating to periods following the Closing Date, the
alleged actions or omissions giving rise to such complaints, inquiries or
proceedings and copies of any files or other documents that such Company may
reasonably request in connection with its review of these matters.

 

24



--------------------------------------------------------------------------------

Section 8.2. Legal Proceedings.

(a) The Administrator shall notify the applicable Company promptly of any
lawsuit, action, arbitration or other dispute resolution proceedings that are
instituted or threatened with respect to any matter relating to the Administered
Contracts to the extent known to the Administrator (“Legal Proceedings”), within
such time as to permit timely response by such Company and in no event more than
five (5) Business Days after receipt of notice thereof.

(b) The Administrator shall, subject to the procedures set forth in
Section 10.02 of the Master Agreement regarding Third Party Claims, with respect
to Legal Proceedings relating to periods following the Closing Date, supervise
and control the investigation, contest, defense and/or settlement of all Legal
Proceedings at its own cost and expense (except as described in the following
sentence), and in the name of the applicable Company when necessary. If and to
the extent that any Legal Proceeding relates to the Retained Business, the
applicable Company shall either: (i) supervise and control the investigation,
contest, defense and/or settlement of such Legal Proceeding at its own cost and
expense or (ii) reimburse the Administrator for the Administrator’s reasonable
expenses incurred in connection with such Legal Proceeding. If and to the extent
that any Legal Proceeding relates to rights or obligations under the
Administered Contracts other than the Retained Business, the Administrator shall
either: (i) supervise and control the investigation, contest, defense and/or
settlement of such Legal Proceeding at its own cost and expense or
(ii) reimburse the applicable Company for the Company’s reasonable expenses
incurred in connection with such Legal Proceeding. If and to the extent that the
Companies, on the one hand, or the Administrator, on the other hand, incur a
Loss proximately caused by the other, nothing in the preceding two sentences
shall serve to limit any resulting liability for such a Loss.

(c) The Administrator shall keep the applicable Company fully informed of the
progress of all Legal Proceedings handled by the Administrator in which such
Company is named a party and, at such Company’s request, provide to such Company
a report summarizing the nature of such Legal Proceedings, the alleged actions
or omissions giving rise to such Legal Proceedings and copies of any files or
other documents that such Company may reasonably request in connection with its
review of these matters, in each case other than such files, documents and other
information as would, in the judgment of counsel to the Administrator, lead to
the loss or waiver of legal privilege.

Section 8.3. Notice to Administrator. Each of the Companies shall give prompt
notice to the Administrator of any Legal Proceeding made or brought against such
Company arising under or in connection with the Administered Contracts to the
extent known to it and not made against or served on the Administrator or a
Subcontractor as administrator hereunder within such time as to permit timely
response by the Administrator, and in no event more than five (5) Business Days
after receipt of notice thereof, and shall promptly furnish to the Administrator
copies of all pleadings in connection therewith.

 

25



--------------------------------------------------------------------------------

ARTICLE IX

SEPARATE ACCOUNT ADMINISTRATIVE SERVICES

Without limiting the generality of any of the foregoing, from and after the
Closing Date, subject to Section 2.3, in addition to the services described in
any Article of this Agreement, the services with respect to, or as a result of,
the Separate Accounts shall include those services set forth on Schedule A
hereto.

ARTICLE X

[RESERVED]

ARTICLE XI

NOTIFICATION TO CONTRACTHOLDERS

The Administrator shall send to applicable Contractholders a written notice
prepared by the Administrator and reasonably acceptable to the applicable
Company to the effect that the Administrator has been appointed by such Company
to provide Administrative Services with respect to the Administered Contracts.
The Administrator shall send such notice in a manner and at a time reasonably
acceptable to such Company and the Administrator and in all events in accordance
with Applicable Law. The Administrator may include such notice in a regularly
scheduled mailing to Contractholders in lieu of a separate mailing. Such notices
shall be prepared and delivered at Administrator’s expense.

ARTICLE XII

MONTHLY PREMIUM TAX AND INSOLVENCY FUND ACCOUNTINGS

Section 12.1. Monthly Accountings. From and after the Closing Date, within 20
Business Days after the end of each month that this Agreement is in effect, each
Company shall submit to the Administrator a written statement of accounting in a
form and containing such information to be agreed upon by the parties hereto
(each, an “Insolvency Fund Monthly Accounting”) setting forth the insolvency
fund amounts assessed against or payable by the applicable Company, to the
extent that such assessments constitute such Company’s General Account
Liabilities. In addition, within twenty (20) Business Days after the last day of
each month that this Agreement is in effect, the Administrator shall submit to
the applicable Company a written statement of accounting in a form and
containing such information to be agreed upon by the parties hereto (each, a
“Monthly Premium Tax Accounting,” and together with the Insolvency Fund Monthly
Accountings, the “Monthly Accountings”) setting forth the estimated premium
Taxes due with respect to the Administered Contracts as a result of premiums
collected or annuitizations occurring during such month.

Section 12.2. Adjustments Regarding Monthly Accountings. In the event that
subsequent data or calculations require revision of any of the Monthly
Accountings, the required revision and appropriate payments thereunder shall be
made within twenty (20) Business Days after the parties hereto mutually agree as
to the appropriate revision.

 

26



--------------------------------------------------------------------------------

ARTICLE XIII

CERTAIN ACTIONS BY THE COMPANIES

Section 13.1. Filings. The Companies shall prepare and timely file any filings
required to be made with any Governmental Entity that relate to the applicable
Company generally and not exclusively to the Administered Contracts and
Accounts, including filings with guaranty associations and filings and premium
Tax returns with Taxing authorities. The Administrator shall, in a timely
fashion in light of the dates such filings by the applicable Company are
reasonably required, provide to such Company all information in the possession
of the Administrator (in a form, and including such information, as agreed
between the Companies and the Administrator) with respect to the Administered
Contracts that may be reasonably required for such Company to prepare such
filings and Tax returns.

Section 13.2. Governmental Inquiries. The Companies shall promptly notify the
Administrator of all Legal Proceedings, complaints, inquiries and other
proceedings by Governmental Entities, Contractholders or other Persons with
respect to the Administered Contracts, to the extent such Legal Proceedings,
complaints, inquiries or other proceedings relate to periods following the
Effective Time.

ARTICLE XIV

REGULATORY MATTERS, REPORTING AND AUDITS

Section 14.1. Regulatory Compliance and Reporting. The Administrator shall
provide to the applicable Company such information in the possession of the
Administrator with respect to the Administered Contracts and Accounts (in a
form, and including such information, as agreed between the Companies and the
Administrator) as is reasonably required to satisfy all then current
informational reporting, prior approval and any other requirements imposed by
any Governmental Entity. Upon the reasonable request of the applicable Company,
the Administrator shall timely prepare such reports and summaries, including
statistical summaries and certifications, as are necessary or reasonably
required to satisfy any requirements imposed by a Governmental Entity upon such
Company relating to periods following the Closing Date with respect to the
Administered Contracts and Accounts, in the possession of the Administrator (in
a form, and including such information, as agreed between the Companies and the
Administrator). All copies of records furnished in the ordinary course of
business shall be furnished by the Administrator and any costs incurred in the
provision of such copies shall be borne by the Administrator.

Section 14.2. Reporting and Accountings. The Administrator shall assume the
reporting and accounting obligations set forth below in this Section 14.2.

(a) Without limitation of the periodic reporting requirements set forth in
Schedule F attached hereto, the Administrator shall timely provide to the
applicable Company

 

27



--------------------------------------------------------------------------------

reports and summaries (in a form, and including such information, as agreed
between the Companies and the Administrator) of transactions following the
Closing Date (and upon reasonable request of such Company, detailed supporting
records) related to the Administered Contracts and Accounts as may be reasonably
required for use in connection with the preparation of such Company’s statutory
and GAAP financial statements, Tax returns and other required financial reports
and to comply with the requirements of the regulatory authorities having
jurisdiction over such Company, including all premiums received and all benefits
paid.

(b) Without limitation of the periodic reporting requirements set forth in
Schedule F attached hereto, the Administrator shall provide to the applicable
Company information reasonably required by such Company relating to the reserves
that such Company is required to report on its statutory and GAAP financial
statements, Tax returns and other required financial reports in connection with
the Administered Contracts and Accounts as of the quarter end.

(c) The Administrator shall calculate Tax, GAAP and statutory reserves with
respect to the Administered Contracts in accordance with the methodologies used
by the applicable Company as of the date of the Master Agreement (which are
attached as Schedule K). The applicable Company shall provide prompt notice of
any changes in the reserve methodologies to be used by the Administrator in
calculating statutory reserves for the Administered Contracts.

(d) Within thirty (30) Business Days after each calendar year end (or such
longer time as may be agreed by the parties) that this Agreement is in effect,
the Administrator shall provide to the applicable Company (a) an opinion of a
Qualified Actuary reasonably acceptable to such Company (who shall be an
employee of the Administrator or an Affiliate thereof or, at the Administrator’s
option, an independent actuary), as to the adequacy of statutory reserves for
the Administered Contracts, prepared according to accepted actuarial standards
of practice, and as otherwise required for regulatory reporting purposes and
(b) an analysis which reasonably supports such opinion.

Section 14.3. Additional Reports and Updates. For so long as this Agreement
remains in effect, each party shall periodically furnish to the other such other
reports and information as may be reasonably required by such other party for
regulatory, Tax or similar purposes and reasonably acceptable to it.

Section 14.4. Audits. Each of the Companies may, not more often than annually
(except for follow-up audits and/or audits required by law as described below),
request an audit of the Administrative Services performed under this Agreement.
Such audits must be conducted by personnel of the applicable Company or any of
its Affiliates or, subject to the consent of the Administrator, which consent
shall not be unreasonably withheld, conditioned or delayed, a reputable
independent auditor selected by such Company. The Administrator shall
accommodate such periodic audits and shall provide each auditor access to its
relevant books and records during normal business hours upon reasonable advance
notice and shall cooperate with such auditors as is reasonably necessary for the
auditors to conduct an audit and complete an audit report, subject to execution
by any third party auditor of a confidentiality agreement in a form reasonably
acceptable to the parties. The applicable Company shall bear the expenses of any

 

28



--------------------------------------------------------------------------------

such audits, except for follow-up audits required as a result of prior audit
findings of material audit deficiencies attributable to the Administrator’s
operations or systems, in which case the Administrator shall bear the reasonable
expenses of such follow-up audits. Notwithstanding the foregoing, to the extent
any access or audit is required by Applicable Law or by any Governmental Entity
(including any inspection, inquiry or examination by a Governmental Entity):
(i) the parties shall cooperate fully to provide necessary access and services
related to any such audit within any time prescribed by the Applicable Law or
the relevant Governmental Entity; and (ii) the maximum audit limits set forth
above shall not apply.

ARTICLE XV

BOOKS AND RECORDS

The Administrator shall keep accurate and complete records, files and accounts
of all transactions and matters with respect to the Administered Contracts and
Accounts relating to the periods following the Closing Date and the
administration thereof. Such books and records shall be maintained (i) in
accordance with The Hartford Document Retention Policy (or, if applicable, the
Closing Date Document Retention Policy), (ii) in accordance with Applicable Law,
(iii) in accordance with the requirements set forth in the Administered
Contracts, and (iv) in an accessible format. The parties to this Agreement,
their designated representatives and authorized representatives of Governmental
Entities may upon reasonable notice, inspect, at the offices of the
Administrator or the applicable Company where such records are located, the
papers and any and all other books or documents of the Administrator or the
applicable Company reasonably relating to this Agreement, including the
Administered Contracts, and shall have access to appropriate employees and
representatives of the other party, in each case during normal business hours
for such period as this Agreement is in effect or for as long thereafter as any
rights or obligations of any party survives or the Administrator or the
applicable Company reasonably need access to such records for regulatory, Tax or
similar purposes. The information obtained shall be used only for purposes
relating to the transactions and other performance contemplated under this
Agreement.

ARTICLE XVI

COOPERATION

Each party hereto shall cooperate fully with the other in all reasonable
respects in order to accomplish the objectives of this Agreement including
making available to each their respective officers and employees for interviews
and meetings with Governmental Entities and furnishing any additional
assistance, information and documents as may be reasonably requested by a party
from time to time.

 

29



--------------------------------------------------------------------------------

ARTICLE XVII

PRIVACY REQUIREMENTS

Section 17.1. Customer Information.

(a) In providing the Administrative Services, and in connection with
maintaining, administering, handling and transferring the data of the
Contractholders and other recipients of benefits under the Administered
Contracts, the Administrator shall, and shall cause its Affiliates to, comply
with Applicable Law with respect to privacy or data security relative to
Customer Information (as defined below), and shall implement and maintain an
effective information security program (the “Information Security Program”)
designed to protect Customer Information in compliance with all applicable
privacy laws and other Applicable Law (i) to ensure the security, integrity and
confidentiality of Customer Information, (ii) to protect against any anticipated
threats or hazards to the security or integrity of such Customer Information,
and (iii) to protect against unauthorized access to or use of Customer
Information which could result in substantial harm or inconvenience to the owner
thereof or its Affiliates, or to Customers or potential Customers thereof. The
Administrator shall permit the applicable Company and its agents and
representatives, and any Governmental Entity to the extent required by
Applicable Law, to audit the Administrator’s compliance herewith.

(b) If the Administrator discovers a security breach that has resulted or may
reasonably result in unauthorized access to or disclosure of, or have a material
adverse affect on, Customer Information or would require a breach notification
to a Customer under Applicable Law (a “Security Incident”), the Administrator
shall at its own expense, (i) immediately notify the applicable Company,
(ii) promptly (and in any event within forty-eight (48) hours) investigate such
Security Incident, (iii) promptly (and in any event within forty-eight
(48) hours) take all measures reasonably necessary to restore the security of
such Customer Information, consulting with such Company with respect to such
measures, (iv) deliver any required or requested notifications or other
communications to third parties with respect to such Security Incident in a
timely manner, and (v) cooperate with such Company and any Governmental
Authority investigating such Security Incident. The Administrator shall
reimburse the applicable Company for all reasonable notification and related
costs and expenses (including out-of-pocket expenses), if any, incurred by such
Company arising out of or in connection with any such Security Incident. The
parties shall in good faith seek to resolve disputes arising under this
Section 17.1(b) on an expedited basis.

(c) Throughout the term of this Agreement, the Administrator shall maintain
internal controls regarding its operations, security and policies consistent
with those previously observed and maintained by the applicable Company,
utilizing the audit control processes and associated analyses as previously
utilized by such Company. The Administrator shall further run the control tests
as prescribed by such audit control processes (with the same frequency and in
the same manner as previously run by the applicable Company), certify the
results of such tests and deliver such results to the applicable Company (in a
form, and including such information, agreed between the Companies and the
Administrator prior to the Closing Date). The Administrator shall promptly
remediate any control deficiency revealed by such testing, and report to the
applicable Company on its remediation plan (which is subject to review and
approval by such Company) and progress against such plan until remediated.

 

30



--------------------------------------------------------------------------------

ARTICLE XVIII

CONSIDERATION FOR ADMINISTRATIVE SERVICES

Section 18.1. Administration Fees.

(a) In consideration for the provision of the Administrative Services, the
Companies shall pay to the Administrator a monthly amount equal to the sum of
(i) the monthly Net M&E Fees with respect to the Administered Contracts plus
(ii) the monthly Policy Administration Fees with respect to the Administered
Contracts plus (iii) the monthly Accounting/Woodbury Fees with respect to the
Administered Contracts plus (iv) the monthly Net Policy Loan Spread with respect
to the Administered Contracts for the immediately preceding month, all as
described in the example set forth on Schedule L hereto, with such component
line items being calculated in accordance with GAAP and in accordance with the
historical calculation methodology of such amounts utilized with respect to such
line items immediately prior to the Effective Time for each calendar month
during the term of this Agreement (the “Administration Fees”).

(b) It is acknowledged by the parties that the Administration Fees for the first
month hereunder have been paid pursuant to the Master Agreement.

(c) During the second through sixth months hereunder, the Administration Fees
shall be paid by the Companies in advance in accordance with Schedule L-1. For
all periods following the end of the sixth month hereunder, the Administration
Fees shall be paid by the Companies in arrears (notwithstanding the foregoing,
the February 15, 2012 payment shall include the true-up calculation set forth in
Schedule L-1). By way of example, the Administration Fees for the Administrative
Services in the seventh month hereunder shall be paid in the eight month
following the Companies’ receipt of notice as provided in (d) below.

(d) Administration Fees for a particular month shall be due and payable by the
Companies to the Administrator within five (5) Business Days following notice by
the Administrator to the Companies of the applicable Administration Fees for
such month.

ARTICLE XIX

INDEMNIFICATION

Section 19.1. Indemnification of the Companies. The Administrator hereby
indemnifies and holds harmless the Hartford Companies and their directors,
officers and employees and their Representatives and Affiliates (“Company
Indemnified Parties”) from, against and in respect of all Losses imposed on,
sustained, incurred or suffered by, or asserted against any Company Indemnified
Party resulting from or arising out of (a) any breach or nonfulfillment by the
Administrator of, or any failure by the Administrator to perform, any of the
material covenants, terms or conditions of, or any material duties or
obligations, whether intentional or unintentional, under this Agreement, but
excluding any Losses imposed on, sustained, incurred or suffered by, or asserted
against any Company Indemnified Party (including Losses imposed by a
Governmental Entity) resulting from or arising out of the failure of the
Administrator to hold any

 

31



--------------------------------------------------------------------------------

third party administrator license or insurance adjuster license that the
Administrator did not hold as of the Effective Time unless the Administrator
shall have failed to diligently pursue obtaining such license beginning on and
after the Closing Date; (b) any fraud, theft or embezzlement by directors,
officers, employees, agents or Subcontractors of Administrator during the term
of this Agreement; (c) the administration by the Administrator of the Ceded
Reinsurance Agreements; (d) misrepresentations by the Administrator or its
Affiliates or Subcontractors or its or their employees or representatives to any
Contractholder(s) regarding the Administered Contracts; and/or (e) any
overpayment by the Administrator under a Administered Contract to a beneficiary
or failure by the Administrator to timely execute stock-related purchases and
sales under a Administered Contract, other than, in the case of (a), (c) and
(e), any failure on the part of the Administrator caused by the action or
inaction of a Hartford Company or any of its Affiliates except any action or
inaction on the part of a Hartford Company or its Affiliates at the specific
direction or specific request of Administrator or its Affiliates or with the
specific approval of the Administrator or its Affiliates; provided that, the
Administrator shall have no obligation to indemnify any Company Indemnified
Party to the extent (i) such Person is also indemnified for such Loss under the
Master Agreement or (ii) such Loss is related to any act or omission resulting
from the gross negligence or willful misconduct of the Hartford Companies.

Section 19.2. Indemnification of the Administrator. Each Hartford Company hereby
indemnifies and holds harmless the Administrator and its directors, officers and
employees and its Representatives and Affiliates (“Administrator Indemnified
Parties”) from, against and in respect of all Losses imposed on, sustained,
incurred or suffered by, or asserted against any Administrator Indemnified Party
resulting from or arising out of (i) any breach or nonfulfillment by such
Hartford Company of, or any failure by such Hartford Company to perform, any of
the material covenants, terms or conditions of, or any material duties or
obligations, whether intentional or unintentional, under this Agreement;
(ii) any claim that the Administrator’s use of the Hartford Name and the
Hartford Licensed Marks pursuant to this Agreement infringes any third party’s
intellectual property or other proprietary rights; and (iii) or caused by any
fraud, theft or embezzlement by directors, officers, employees, agents of such
Hartford Company during the term of this Agreement; other than, in the case of
(i), any failure on the part of such Hartford Company caused by the action or
inaction of Administrator or any of its Affiliates, except any action or
inaction on the part of Administrator or its Affiliates taken at the specific
direction of either of such Hartford Company or at the specific request or with
the specific approval of either of such Hartford Company or its Affiliates;
provided that, such Hartford Company shall have no obligation to indemnify any
Administrator Indemnified Party to the extent (i) such Person is also
indemnified for such Loss under the Master Agreement or (ii) such Loss is
related to any act or omission resulting from the gross negligence or willful
misconduct of the Administrator.

Section 19.3. Indemnification Procedures. In the event that either a Hartford
Company or the Administrator shall have a claim for indemnity against the other
party under the terms of this Agreement, the parties shall follow the procedures
set forth in Section 10.02 of the Master Agreement.

Section 19.4. Sole Remedy. Except with respect to the Administrator’s obligation
to reimburse the applicable Company for the costs and expenses described in
Section 17.1(b) and the Companies’ obligation to pay on behalf of or reimburse
the Administrator for the costs and

 

32



--------------------------------------------------------------------------------

expenses described in Sections 8.1(c) and 8.2(b) and except as expressly set
forth in the Global Confidentiality Agreement and Sections 3.11 and 22.7(b)
hereof, the indemnification rights provided for in this Article XIX shall be the
sole and exclusive remedy of the parties hereto for (a) any inaccuracy or breach
of any representation or warranty made hereunder by a party hereto and (b) any
breach or nonfulfillment by a party hereto, or any failure by a party hereto to
perform, any of the covenants, terms or conditions of, or any of its duties or
obligations under, this Agreement.

ARTICLE XX

DURATION; TERMINATION

Section 20.1. Duration. This Agreement shall commence on the Closing Date and
continue with respect to each Administered Contract until no further
Administrative Services in respect of such Administered Contract are required,
unless this Agreement is earlier terminated under Section 20.2.

Section 20.2. Termination. (a) This Agreement is subject to immediate
termination at the option of the Companies (subject to the limitations set forth
below in this Section 20.2(a)), upon written notice to the Administrator, upon
the occurrence of any of the following events:

 

  (i) A voluntary or involuntary proceeding is commenced in any jurisdiction by
or against the Administrator for the purpose of conserving, rehabilitating or
liquidating the Administrator;

 

  (ii) There is a material breach by the Administrator of any material term or
condition of this Agreement;

 

  (iii) There exists a series of material breaches by the Administrator that are
cured within the permissible periods, and/or a series of non-material or
persistent breaches by the Administrator that in the aggregate have a material
adverse impact on the Administrative Services or the applicable Company, and
such pattern of performance by the Administrator continues for one hundred
eighty (180) consecutive days; or

 

  (iv) The Administrator Abandons this Agreement or the Administrative Services.

With respect to the matters set forth in Sections 20.2(a)(ii) through
20.2(a)(iv), within thirty (30) days of receipt of written notice from the
applicable Company as to the existence of an event or circumstance giving rise
to such Company’s right to terminate (a “Breach Notice”), the Administrator
shall notify such Company in writing (a “Cure Plan Notice”) as to whether it
intends: (1) to cure, within ninety (90) days of its receipt of the Breach
Notice, the breach or non-performance giving rise to the termination right; or
(2) to submit to such Company, within sixty (60) days of the Administrator’s
receipt of the Breach Notice, a remediation plan to cure such breach or
non-performance (a “Proposed Remediation Plan”), which plan shall be reasonably
acceptable to such Company, such acceptance not to be unreasonably withheld,
conditioned or delayed (a Proposed Remediation Plan that is so acceptable to
such Company, an “Agreed

 

33



--------------------------------------------------------------------------------

Remediation Plan”). In the case of a Proposed Remediation Plan, the
Administrator shall cooperate with the applicable Company in good faith in order
to develop an Agreed Remediation Plan, which cooperation shall include regular
meetings of the parties’ Relationship Managers and such members of the senior
management of the Administrator as such Company may reasonably request from time
to time. The applicable Company may exercise its right of termination, effective
immediately, if:

 

  (x) the Administrator fails to deliver the Cure Plan Notice within thirty
(30) days following its receipt of the Breach Notice;

 

  (y) the Cure Plan Notice indicates that the Administrator intends to develop a
Proposed Remediation Plan, and the Administrator fails to deliver such Proposed
Remediation Plan within sixty (60) days of its receipt of the Breach Notice; or

 

  (z) the Administrator fails to cure the breach or non-performance within the
later of (I) one hundred eighty (180) days following its receipt of the Breach
Notice or (II) the deadline to cure such breach or non-performance as set forth
in an Agreed Remediation Plan. If the Administrator has submitted a Proposed
Remediation Plan but the parties have been unable to agree upon an Agreed
Remediation Plan, then the Administrator must cure such breach or
non-performance within one hundred eighty (180) days following its receipt of
the Breach Notice.

Without limitation of the foregoing, the Administrator shall notify the
applicable Company promptly upon becoming aware of the existence of an event or
circumstance giving rise to such Company’s right to terminate this Agreement.

(b) The Administrator shall be entitled to terminate this Agreement effective
immediately upon written notice to the Companies if (i) the Companies shall have
failed to pay when due Administration Fees in an aggregate amount equal to or
greater than Ten Million Dollars ($10,000,000) and shall have failed to remit to
the Administrator such aggregate amount within thirty (30) days after receipt by
the Companies of written notice from the Administrator of such breach (provided,
however, that the Administrator shall not be entitled to terminate this
Agreement if and for so long as the Companies dispute in good faith the amount
claimed due by the Administrator) or (ii) either of the Companies directly or
indirectly assigns its respective rights as insurer under all or a portion of
the Administered Contracts under circumstances where (x) such Companies
thereafter fail to continue to fulfill their obligations to pay Administration
Fees under this Agreement in respect of such Administered Contracts and a person
with the financial ability to do fails to assume such payment obligations from
such Company, and (y) the Administration Fees thereafter received by
Administrator under this Agreement are materially and negatively affected as a
result.

(c) If a Force Majeure event occurs, the nonperforming party will be excused
from performance for as long as such circumstances prevail and such party
continues to use commercially reasonable efforts to recommence performance. Any
party so delayed in its performance will immediately notify the other and
describe at a reasonable level of detail the

 

34



--------------------------------------------------------------------------------

circumstances causing such delay. Notwithstanding the foregoing, if the Force
Majeure prevents performance of the Administrative Services for more than ten
(10) consecutive days, then the applicable Company may, at its option, suspend
the Administrator’s right to perform the Administrative Services so affected by
the Force Majeure event and procure such services from an alternate source until
such time as the Administrator is able to resume performance of such
Administrative Services, at which time the Administrative Services shall
thereafter be performed by the Administrator pursuant to this Agreement in
accordance with its terms. The applicable Company and the Administrator shall
share equally in the transition costs relating to the alternate provision of the
affected Administrative Services and the re-assumption of such Administrative
Services by the Administrator, as well as the costs incurred with respect to
such alternate provider. This Section 20.2(c) does not limit or otherwise affect
the Administrator’s obligation to provide business continuity / disaster
recovery services in accordance with Section 3.6 and Schedule A hereunder.

(d) This Agreement may be terminated at any time upon the mutual written consent
of the parties hereto, which writing shall state the effective date of
termination.

(e) If this Agreement is terminated under any of the provisions of
Section 20.2(a), the Companies shall select a third-party administrator to
perform the services required by this Agreement (or shall perform such services
itself). The Administrator shall bear all reasonably incurred transition costs
associated with the transition of the performance of the services required under
this Agreement to such replacement administrator and shall cooperate in the
transfer of services and the books and records maintained by the Administrator
pursuant to this Agreement (or, where appropriate, copies thereof) to such
replacement administrator.

(f) Following any termination of this Agreement, the Administrator shall
cooperate fully with the Companies in effecting promptly any necessary transfer
of the Administrative Services and the transfer of all Books and Records
maintained by the Administrator hereunder that pertain to such terminated and
transferred Administrative Services to the applicable Company or its designee,
so that such Company or its designee will be able to perform the Administrative
Services that are being terminated without interruption. The Companies shall
cooperate with the Administrator to allow the Administrator to complete the
transfer of such Administrative Services as early as is commercially reasonable
to do so. As part of the transition of such Administrative Services, the parties
shall work together to develop a mutually-agreeable transition plan setting
forth the respective tasks to be accomplished by each party in connection with
the orderly transition of such Administrative Services and a schedule pursuant
to which the tasks are to be completed. In addition following any such
termination, the Administrator will cooperate with the applicable Company in
connection with any regulatory or Tax audits relating to any period during which
the Administrator was providing Administrative Services hereunder.

Section 20.3. Termination Payments.

(a) If this Agreement is terminated by the Companies pursuant to
Section 20.2(a)(i), then the Companies shall pay or cause to be paid to the
Administrator within thirty (30) days of the Termination Effective Time, an
amount equal to the Insolvency Termination Payment.

 

35



--------------------------------------------------------------------------------

(b) If this Agreement is terminated by the Companies pursuant to
Section 20.2(a)(ii) or (iii), then the Companies shall pay or cause to be paid
to the Administrator within thirty (30) days of the Termination Effective Time,
an amount equal to the Companies’ Termination Payment, if any.

(c) If this Agreement is terminated by the Companies pursuant to
Section 20.2(a)(iv) the Companies shall not owe the Administrator either the
Companies’ Termination Payment or the Administrator’s Termination Payment.

(d) If this Agreement is terminated by the Administrator pursuant to
Section 20.2(b) then the Companies shall pay the Administrator’s Termination
Payment to the Administrator within thirty (30) days of the Termination
Effective Time plus the amount of Administration Fees then due and unpaid.

(e) The parties agree that any amounts paid pursuant to Sections 20.3(a) through
(d) shall be treated for Tax purposes as an adjustment to the consideration
payable by Purchaser under Section 2.01 of the Master Agreement, unless
otherwise required by Applicable Law. In the event that any Taxes are actually
imposed by any Tax Authority on any amounts paid pursuant to Sections 20.3(a)
through (d) the Companies shall pay to the Administrator any such Taxes,
including, for the avoidance of doubt, any additional Taxes with respect to the
related payment pursuant to this Section 20.3(e). The Administrator shall
cooperate with the Companies in good faith in challenging any proposed
assessment of Taxes on any payments made pursuant to Sections 20.3(a) through
(d) or this Section 20.3(e).

(f) The Administrator’s Termination Payment, the Companies’ Termination and the
Insolvency Termination Payment, as the case may be, shall be in addition to any
accrued and unpaid fees owed to Administrator by the Companies for
Administrative Services provided by Administrator under this Agreement through
the Termination Effective Time.

ARTICLE XXI

ARBITRATION

Section 21.1. Negotiation. As a condition to the parties’ right to arbitration
under this Agreement, either party will give written notification to the other
party of any dispute relating to or arising from this Agreement, including, but
not limited to, the formation or breach thereof. Within fifteen (15) calendar
days of notification, both parties must designate an officer of their respective
companies to attempt to resolve the dispute. The officers will meet at a
mutually agreeable location as soon as possible and as often as necessary to
attempt to negotiate a resolution of the dispute. During the negotiation
process, all reasonable requests made for information concerning the dispute
will be promptly honored. The officers will mutually determine the format for
discussions. If these officers are unable to resolve the dispute within thirty
(30) days of their first meeting, the parties may agree in writing to extend the
negotiation period for an additional thirty (30) calendar days. If the matter is
not resolved within thirty (30) days of the first meeting or the additional
thirty (30) calendar day period, if any, then either party may demand
arbitration pursuant to Section 21.2. The discussions and all information
exchanged for the purposes of such discussions will be confidential and without
prejudice.

 

36



--------------------------------------------------------------------------------

Section 21.2. Resolution of Damages. With the exception of the Companies’ right
of specific performance under the Confidentiality Agreement and Sections 3.11
and 22.7(b) hereof, any unresolved dispute between the Companies and/or Hartford
Fire on the one hand, and the Administrator on the other hand, arising out of
the provisions of this Agreement, or concerning its interpretation or validity,
whether arising before or after termination of this Agreement, shall be
submitted to arbitration pursuant to the commercial arbitration rules of ARIAS.

Section 21.3. Composition of Panel. Unless the parties agree upon a single
arbitrator within fifteen (15) days after the receipt of notice of intention to
arbitrate, all disputes shall be submitted to an arbitration panel composed of
two arbitrators and an umpire, chosen in accordance with Sections 21.4 and 21.5.

Section 21.4. Appointment of Arbitrators. The party requesting arbitration
(hereinafter referred to as the “Petitioning Party”) shall appoint an arbitrator
and give written notice thereof to the other party (hereinafter referred to as
the “Respondent”) together with its notice of intention to arbitrate. Unless a
single arbitrator is agreed upon within fifteen (15) days after the receipt of
the notice of intention to arbitrate, the Respondent shall, within thirty
(30) days after receiving such notice, also appoint an arbitrator and notify the
Petitioning Party thereof in a like manner. If more than one of the Hartford
Companies request arbitration against the Administrator, then such Hartford
Companies shall jointly be considered the Petitioning Party and shall be
entitled to appoint a single arbitrator. If the Administrator is the Petitioning
Party and requests arbitration against more than one of the Hartford Companies,
then such Hartford Companies shall jointly be considered the Respondent and
shall appoint a single arbitrator. Before instituting a hearing, the two
arbitrators so appointed shall choose an impartial umpire from candidates on the
ARIAS-U.S. Certified Arbitrators List in effect at the time of commencement of
the arbitration. If, within thirty (30) days after they are both appointed, the
arbitrators fail to agree upon the appointment of an umpire, the umpire shall be
selected pursuant to the rules of the ARIAS. The arbitrators shall be present or
former executives or officers of life insurance or reinsurance companies who
hold an ARIAS-U.S. Arbitration Certification and have at least ten (10) years of
experience in the insurance or reinsurance industry. The arbitrators and umpire
shall be disinterested or impartial individuals and not be under the control of
either party, and shall have no financial interest in the outcome of the
arbitration. Any arbitrator or proposed arbitrator who is or has acted as
counsel on behalf of any Administrator adverse to a party in two or more
arbitration or litigation matters will be deemed unqualified to serve as an
umpire or arbitrator hereunder.

Section 21.5. Failure of a Party to Appoint Arbitrator; Incapacity of
Arbitrator.

(a) If the Respondent fails to appoint an arbitrator within thirty (30) days
after receiving a notice of intention to arbitrate, such arbitrator shall be
selected pursuant to the rules of the ARIAS, and shall then, together with the
arbitrator appointed by the Petitioning Party, choose an umpire as provided in
Section 21.2.

(b) Should any arbitrator become incapacitated during the term of the
arbitration, (i) if it is before the final hearing, the appointing party may
replace its nominee with another qualified candidate, or the two arbitrators may
nominate a replacement umpire within thirty (30) days in accordance with
Section 21.4 using candidates from the ARIAS-U.S. certified

 

37



--------------------------------------------------------------------------------

Arbitrators List in effect at the time of the commencement of the arbitration;
or (ii) if it is during or after the hearing, but before the rendering of an
award, the arbitrators and the Parties shall meet to discuss whether the third
arbitrator is needed to render a complete and fair decision. In the absence of
any agreement on the issue, the party which has lost its appointed arbitrator
due to incapacity after the hearing but before a decision has been rendered, or
either party in the event of incapacity of the umpire, shall have the right to
petition the state or federal court within the State of New York for a new
hearing with a replacement arbitrator. If such court orders a new hearing with a
replacement arbitrator, such replacement shall be made within fifteen (15) days
of obtaining an order from the court granting the request for a new hearing, and
a re-hearing shall be made within thirty (30) days thereafter unless otherwise
agreed by the newly constituted Arbitration Panel. The newly constituted
Arbitration Panel will have the right to review all transcripts and documents
from the first hearing.

Section 21.6. Choice of Forum. Any arbitration instituted pursuant to this
Article XXI shall be held in New York, New York or such other place as the
parties may mutually agree.

Section 21.7. Procedure Governing Arbitration. Each party participating in the
arbitration shall have the obligation to produce those documents and as
witnesses to the arbitration those of its employees as any other participating
party reasonably requests providing always that the same witnesses and documents
be obtainable and relevant to the issues before the arbitration and not be
unduly burdensome or excessive. The parties may mutually agree as to pre-hearing
discovery prior to the arbitration hearing and in the absence of agreement, upon
the request of any party, pre-hearing discovery may be conducted as the panel
shall determine in its sole discretion to be in the interest of fairness, full
disclosure, and a prompt hearing, decision and award by the panel. The panel
shall be the final judge of the procedures of the panel, the conduct of the
arbitration of the rules of evidence, the rules of privilege and production and
of excessiveness and relevancy of any witnesses and documents upon the petition
of any participating party. To the extent permitted by Applicable Law, the panel
shall have the authority to issue subpoenas and other orders to enforce its
decisions.

Section 21.8. Arbitration Award. The arbitration panel shall render its decision
within sixty (60) days after termination of the proceeding unless the parties
consent to an extension, which decision shall be in writing, stating the reason
therefor. The decision of the majority of the panel shall be final and binding
on the parties to the proceeding except to the extent otherwise provided in the
Federal Arbitration Act. Judgment upon the award may be entered in any court
having jurisdiction pursuant to the Federal Arbitration Act.

Section 21.9. Cost of Arbitration. Unless otherwise allocated by the panel, each
party shall bear the expense of its own arbitrator and its own witnesses and
shall equally bear with the other parties the expense of the umpire and the
arbitration.

Section 21.10. Limit of Authority. The arbitrators will have the power to set
all procedural rules for the arbitration, including the discretion to make any
order with respect to pleadings, discovery, depositions, scheduling, the
hearing, reception of evidence and any other matter whatsoever relating to the
conduct of the arbitration. The arbitrators will have the power to grant interim
relief as it may deem appropriate. The arbitrators will have the power to award
reasonable attorneys’ fees, pre- and post-hearing interest, and other forms of
relief to either party

 

38



--------------------------------------------------------------------------------

to the extent permitted by Applicable Law, including fees and costs incurred in
connection with the arbitration or any litigation commenced to stay or dismiss
arbitration. The arbitrators shall have no authority to impose any punitive,
exemplary or consequential damage awards on either of the parties hereto.

Section 21.11. Continued Provision of Administrative Services. The Administrator
shall continue to provide the Administrative Services during the course of any
dispute that arises under this Article (including any service whose inclusion as
an Administrative Service is the subject of the dispute) until this Agreement
has been terminated pursuant to Section 20.2.

ARTICLE XXII

GENERAL PROVISIONS

Section 22.1. Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 22.2. Schedules. The Schedule to this Agreement that is specifically
referred to herein is a part of this Agreement as if fully set forth herein. All
references herein to Articles, Sections, subsections, paragraphs, subparagraphs,
clauses and Schedules shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require.

Section 22.3. Notices. All notices, requests, demands and other communications
under this Agreement must be in writing and will be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (b) if sent by reputable
overnight air courier, two (2) Business Days after mailing; (c) if sent by
facsimile transmission, with a copy mailed on the same day in the manner
provided in (a) or (b) above, when transmitted and receipt is confirmed by
telephone; or (d) if otherwise actually personally delivered, when delivered,
and shall be delivered as follows:

If to HLIC:

Hartford Life Insurance Company

200 Hopmeadow Street

Simsbury, CT 06089

Facsimile:    (860) 843-3528 Attention:    Chief Financial Officer

 

39



--------------------------------------------------------------------------------

If to HLAC:

Hartford Life and Annuity Insurance Company

200 Hopmeadow Street

Simsbury, CT 06089

Facsimile:    (860) 843-3528 Attention:    Chief Financial Officer

If to Hartford Fire:

Hartford Fire Insurance Company

One Hartford Plaza

Hartford, CT 06155

Facsimile:    (860) 547-4721 Attention:    Chief Financial Officer

In each case and with respect to each Hartford Company, with a concurrent copy
(which will not constitute notice) to:

The Hartford

One Hartford Plaza

Hartford, CT 06155

Facsimile:    (860) 547-6959 Attention:    Director of Corporate Law

If to the Administrator:

Philadelphia Financial Administration Services Company

1650 Market Street, 54th Floor

Philadelphia, PA 19103

Facsimile:    (215) 977-7820 Attention:    General Counsel

In each case, with a concurrent copy (which will not constitute notice) to:

Reinsurance Group of America

1370 Timberlake Manor Parkway

Chesterfield, MO 63017

Facsimile:    (636) 736-8574 Attention:    Scott Cochran

and:

Tiptree Financial Partners, L.P.

780 Third Avenue, 21st Floor

New York, New York 10017

Attention: Geoffrey Kauffman

and:

 

40



--------------------------------------------------------------------------------

Tiptree Financial Partners, L.P.

780 Third Avenue, 21st Floor

New York, New York 10017

Attention: General Counsel

Any party may, by notice given in accordance with this Section 22.3 to the other
parties, designate another address or Person for receipt of notices hereunder
provided that notice of such a change shall be effective upon receipt.

Section 22.4. Binding Effect; Assignment; Assignment of Administered Contracts.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors, permitted assigns and legal representatives.

(b) Except for a Pre-Authorized Assignment, neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned or delegated
(except, with respect to delegations by the Administrator as permitted by
Section 3.5), in whole or in part, by any party without the prior written
consent of the other parties, which consent may not be unreasonably withheld,
conditioned or delayed; provided that any such permitted assignee or delegee
(including pursuant to a Pre-Authorized Assignment) shall agree to become a
party to and bound by the Global Confidentiality Agreement.

Section 22.5. Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.

Section 22.6. Currency. Whenever the word “Dollars” or the “$” sign appear in
this Agreement, they shall be construed to mean United States Dollars, and all
transactions under this Agreement shall be in United States Dollars.

Section 22.7. Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies.

(a) This Agreement may be amended, superseded, canceled, renewed or extended,
and the terms hereof may be waived, only by a written instrument signed by each
of the parties or, in the case of a waiver, by the party waiving compliance. No
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any right, power or privilege, nor any single or partial exercise
of any such right, power or privilege, preclude any further exercise thereof or
the exercise of any other such right, power or privilege. The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies that any party may otherwise have at law or in equity.

(b) The parties hereby acknowledge and agree that the failure of any party to
perform its agreements and covenants hereunder will cause irreparable injury to
the other party, for which damages, even if available, will not be an adequate
remedy. Accordingly, each party hereby consents to the issuance of temporary,
preliminary and permanent injunctive relief by the

 

41



--------------------------------------------------------------------------------

New York Courts to compel performance of such party’s obligations, or to prevent
breaches or threatened breaches of this Agreement, and to the granting by the
New York Courts of the remedy of specific performance of its obligations
hereunder, in addition to any other rights or remedies available under this
Agreement.

Section 22.8. Governing Law. This Agreement shall be construed, performed and
enforced in accordance with the laws of the State of New York without giving
effect to its principles or rules of conflict of laws thereof to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction.

Section 22.9. Entire Agreement; Severability. (a) This Agreement, the Master
Agreement, the Global Confidentiality Agreement and the applicable Ancillary
Agreements contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
written or oral, with respect thereto.

(b) If any provision of this Agreement is held to be void or unenforceable, in
whole or in part, (i) such holding shall not affect the validity and
enforceability of the remainder of this Agreement, including any other
provision, paragraph or subparagraph, and (ii) the parties agree to attempt in
good faith to reform such void or unenforceable provision to the extent
necessary to render such provision enforceable and to carry out its original
intent.

Section 22.10. Parties to this Agreement; No Third Party Beneficiaries. This
Agreement is an administrative services agreement solely between the Companies
and the Administrator, and the performance of the obligations of each party
under this Agreement shall be rendered solely to the other party. In no instance
shall anyone other than the Companies or the Administrator (and their successors
and permitted assigns) have any rights under this Agreement. Nothing in this
Agreement is intended or shall be construed to give any Person, other than the
parties hereto, their successors and permitted assigns, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.

Section 22.11. Interpretation. For purposes of this Agreement, the words
“hereof,” “herein,” “hereby” and other words of similar import refer to this
Agreement as a whole unless otherwise indicated. Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.” Whenever the singular is used
herein, the same shall include the plural, and whenever the plural is used
herein, the same shall include the singular, where appropriate.

Section 22.12. No Fiduciary Duties. The parties acknowledge and agree that it is
not the intent of the Administrator to assume, nor the intent of the Companies
to impose upon Administrator, the legal status and duties of a fiduciary in
respect of the Administrative Services to be provided by Administrator under
this Agreement, except and only to the extent that such status and duties are
expressly (and not by implication) imposed upon Administrator under Applicable
Law. In the absence of such express imposition of fiduciary duties upon
Administrator, the nature and scope of Administrator’s duties in respect of its
performance of Administrative Services under this Agreement shall be exclusively
governed by the express terms of this Agreement.

 

42



--------------------------------------------------------------------------------

Section 22.13. Survival.

(a) Article I, Article XVI, XVII, Article XVIII, Article XIX, Section 20.3,
Article XXI and Article XXII shall survive the termination of this Agreement.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

HARTFORD LIFE INSURANCE COMPANY By:  

/s/ Mark M. Socha

  Name: Mark M. Socha   Title: Vice President HARTFORD LIFE AND ANNUITY
INSURANCE COMPANY By:  

/s/ Mark M. Socha

  Name: Mark M. Socha   Title: Vice President HARTFORD FIRE INSURANCE COMPANY
By:  

/s/ Lisa M. Proch

  Name: Lisa M. Proch   Title: Assistant Vice President PHILADELPHIA FINANCIAL
ADMINISTRATION SERVICES COMPANY By:  

/s/ John K. Hillman

  Name: John K. Hillman   Title: President and Chief Executive Officer

 

44